

117 HR 1755 IH: Northern Rockies Ecosystem Protection Act
U.S. House of Representatives
2021-03-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1755IN THE HOUSE OF REPRESENTATIVESMarch 10, 2021Mrs. Carolyn B. Maloney of New York (for herself, Mr. Blumenauer, Ms. DeGette, Mr. Raskin, Mr. Welch, Ms. Schakowsky, Mr. Carbajal, Ms. Norton, Mr. Espaillat, Ms. Jackson Lee, Mrs. Napolitano, Mr. Cleaver, Ms. Moore of Wisconsin, Mr. San Nicolas, Mr. Sires, Mr. Hastings, Ms. Blunt Rochester, Mr. Case, Ms. Castor of Florida, Mr. Cicilline, Ms. Clarke of New York, Mr. Cohen, Ms. DeLauro, Mr. Deutch, Mrs. Dingell, Ms. Eshoo, Mr. Gallego, Mr. Grijalva, Ms. Johnson of Texas, Mr. Kind, Ms. Lofgren, Ms. Matsui, Mr. McNerney, Ms. Ocasio-Cortez, Mr. Panetta, Mr. Peters, Mr. Ryan, Mr. Sherman, Mr. Thompson of California, Ms. Velázquez, and Mr. Yarmuth) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo designate certain National Forest System lands and certain public lands under the jurisdiction of the Secretary of the Interior in the States of Idaho, Montana, Oregon, Washington, and Wyoming as wilderness, wild and scenic rivers, wildland recovery areas, and biological connecting corridors, and for other purposes. 
1.Short title; table of contents 
(a)Short TitleThis Act may be cited as the Northern Rockies Ecosystem Protection Act. (b)Table of ContentsThe table of contents of this Act is as follows: 
 
Sec. 1. Short title; table of contents. 
Sec. 2. Findings. 
Sec. 3. Purposes. 
Sec. 4. Definitions. 
Title I—DESIGNATION OF WILDERNESS 
Sec. 101. Designation of certain National Forest System lands, National Park System lands, and Bureau of Land Management lands as wilderness. 
Sec. 102. Greater Glacier/Northern Continental Divide ecosystem. 
Sec. 103. Greater Yellowstone ecosystem. 
Sec. 104. Greater Salmon/Selway ecosystem. 
Sec. 105. Greater Cabinet/Yaak/Selkirk ecosystem. 
Sec. 106. Greater Hells Canyon ecosystem. 
Sec. 107. Islands in the Sky Wilderness. 
Sec. 108. Wilderness in biological connecting corridors. 
Sec. 109. Administration. 
Sec. 110. Water. 
Sec. 111. Donation of grazing permits and leases. 
Title II—BIOLOGICAL CONNECTING CORRIDORS 
Sec. 201. Findings. 
Sec. 202. Designation of biological connecting corridors. 
Sec. 203. Treatment of biological connecting corridors. 
Sec. 204. Applicability of title. 
Sec. 205. Cooperative agreements and land trades and acquisitions. 
Sec. 206. Exemption of certain roads and highways. 
Title III—WILD AND SCENIC RIVERS DESIGNATIONS 
Sec. 301. Designation of wild and scenic rivers in Idaho, Montana, and Wyoming. 
Title IV—WILDLAND RESTORATION AND RECOVERY  
Sec. 401. Definitions. 
Sec. 402. Restoration and recovery. 
Sec. 403. Management. 
Title V—IMPLEMENTATION AND MONITORING 
Sec. 501. Implementation report. 
Sec. 502. Interagency team. 
Sec. 503. Roadless lands evaluation. 
Title VI—Additional Provisions Regarding Indian Tribes 
Sec. 601. Indian tribes. 
Sec. 602. Federal trust responsibility. 
Sec. 603. Exemption from Freedom of Information Act. 
Sec. 604. Application of Indian Self-Determination and Education Assistance Act. 
Sec. 605. Native American uses. 
Title VII—RULES OF CONSTRUCTION 
Sec. 701. Water rights.  
2.FindingsThe Congress makes the following findings: (1)Many areas of undeveloped National Forest System lands, National Park System lands, and public lands administered by the Bureau of Land Management in the States of Idaho, Montana, Oregon, Washington, and Wyoming possess outstanding natural characteristics which give them high values as wilderness, parks, and wild and scenic rivers and will, if properly preserved, be an enduring resource of wilderness, wild land areas, and biodiversity for the benefit of the American people. 
(2)The Northern Rockies Bioregion contains the most diverse array of wild lands remaining south of Canada, providing sanctuary for a host of species listed as threatened or endangered under section 4(c) of the Endangered Species Act of 1973 (16 U.S.C. 1533(c)). These national interest public lands are among the most popular wild lands in the United States, embracing greater ecosystems and national treasures such as the Greater Yellowstone, Greater Glacier/Northern Continental Divide, Greater Hells Canyon/Wallowa, Greater Salmon/Selway, and Greater Cabinet/Yaak/Selkirk ecosystems. (3)The natural ecosystems in the Northern Rockies Bioregion are largely dependent on National Forest System lands, National Park System lands, and public lands administered by the Bureau of Land Management, and the ecological productivity and diversity of resources these Federal public lands provide. Conservation of roadless areas on these public lands, which produces clean water, protects native fisheries and native flora and fauna, and provides scenic and recreational qualities, also preserves options for sustainable economics through activities such as hunting, fishing, and wilderness-based recreation. 
(4)The headwaters of several major river systems, including the Columbia, Snake, Green, Missouri and Saskatchewan Rivers, originate in the Northern Rockies Bioregion, and these rivers send their waters to three different oceans. These waters are of tremendous economic importance to farming and ranching operations, municipal water supplies, and water-based recreation, including fishing and boating. Protection of this world class water resource will enhance these uses, reduce costs for water treatment and irrigation, and increase native fish populations. (5)The wildlife treasures of the Northern Rockies are of international significance and contain remarkably intact large mammalian fauna and rare and unique plant life. Wildlife habitat fragmentation due to roadbuilding, timber harvest, mining, oil and gas exploration, lack of interagency cooperation, and other activities has severe effects on the wildlife populations (including those listed as threatened or endangered under section 4(c) of the Endangered Species Act of 1973 (16 U.S.C. 1533(c))) and their habitat, the water quality, the ancient forests, and the greater ecosystems of the Northern Rockies Bioregion. The overemphasis on resource extraction from National Forest System lands and public lands administered by the Bureau of Land Management has compromised ecosystem integrity and detracted from economic diversification opportunities. Economic instability and high unemployment in rural, resource-dependent communities is a common result of overexploitation of these lands. 
(6)Continued fragmentation and development of the remaining roadless and essentially roadless ecosystems and biological connectors of the Northern Rockies would cause a loss to the Nation of an entire wild land region and of the only remaining areas south of Canada still pristine enough to support populations of caribou, gray wolves, grizzly bears, anadromous fish, and numerous other rare and endangered plant and animal life all in one intact bioregion. (7)Since the 1936 roadless area inventory completed by Bob Marshall, millions of acres of roadless wild lands have been developed in the Northern Rockies. Extensive fragmentation of wild lands and wildlife habitat has resulted in the listing of several species as threatened or endangered and reduced the numbers and range of many others, including anadromous fish. 
(8)The natural ecosystems of the Northern Rockies Bioregion also serve as educational and research centers for on-site studies in biology, geology, astronomy and other sciences. The pristine nature of the National Forest System lands, National Park System lands, and public lands administered by the Bureau of Land Management in the Northern Rockies Bioregion helps local communities attract new residents and businesses based on local quality of life. (9)A review of the current situation in the Northern Rockies has revealed the urgent need for an ecological reserve system for the Northern Rockies Bioregion, which includes core ecosystem reserve areas and biological connecting corridors necessary to ensure wildlife movements and genetic interchange between the core reserve areas. Wildlife freedom of movement has always been essential to the survival of wildlife species, and an increasing number of scientific studies have identified movement corridors as a necessity for wildlife conservation in a changing climate. Several foreign governments, including the governments of Australia and Scotland, have announced plans for corridors that would make wildlife movement possible as climate pressures increase. The concept of connective corridors for wildlife movement has been endorsed by governors of States in the western United States, and is now widely recognized by conservation and scientific organizations. For example, freedom of movement for wildlife is basic to the emerging new science of Movement Ecology described in a December 2008 Proceedings of the National Academy of Sciences. This freedom of wildlife movement was a fundamental reason for the Act's development and introduction, and has become an increasingly high profile issue in the climate and biological sciences. 
(10)The economic value to the Nation of most of these undeveloped areas, left in their natural state, greatly exceeds any potential return to the Treasury of the United States from timber harvest and development. If current Federal land management in the Northern Rockies continues to result in the development of roadless areas, the American public will be using its tax dollars to fund permanent reductions in wilderness, water quality, fish and wildlife habitat, and species and biological diversity. (11)Instead, this Act provides opportunities for employment in outdoor trades by establishing rehabilitation zones on specific tracts of damaged Federal land where active restoration work will occur. This Act will provide contracts for local businesses and renew the intrinsic economic, social and cultural benefits that result from productive land. Federal land rehabilitation projects represent a direct benefit to the local economy and reduce the loss to American taxpayers caused by below-cost timber sales and other subsidized resource extraction. 
(12)The congressional review of roadless areas within the National Forest System, National Park System, and public lands administered by the Bureau of Land Management in the States of Idaho, Montana, Oregon, Washington, and Wyoming has identified areas which, on the basis of their land form, ecosystem, associated fish and wildlife, economic value, and location will help to fulfill the role of the United States Forest Service, National Park Service, and Bureau of Land Management to ensure a quality National Wilderness Preservation System. The review has identified other areas which may have outstanding values as wild and scenic rivers. The review has also identified areas which may not possess outstanding wilderness attributes and should not now be designated as components of the National Wilderness Preservation System, but which should be studied to determine their role in maintaining biological diversity in the Northern Rockies. (13)Many areas of National Forest System lands and public lands administered by the Bureau of Land Management have been damaged and their productivity reduced by unwise development practices, which have also impaired ecosystem function and biological diversity. The Island Park area adjacent to Yellowstone National Park contains large clear-cut areas right up to the park boundary. Efforts should be made to return these areas to their former ecological health and native diversity. These efforts should seek to ensure that vital ecosystem components are restored, especially in areas where wildlife travel corridors and native fish and wildlife populations have been damaged or eliminated. Restoration efforts should seek to ensure and maintain genetic interchange, biological diversity, and restoration of native species diversity throughout the Northern Rockies Bioregion. 
(14)Backcountry areas of the National Park System have been damaged by inappropriate management, despite policies that require that recommended wilderness be administered as wilderness. An emphasis on structures and motorized equipment, and in some instances developed backcountry campsites, have all detracted from and degraded the wilderness character of these backcountry areas. (15)Federal agencies entrusted with managing the natural resources of the Northern Rockies Bioregion operate under contradictory congressional mandates, and thus are in dissension over management policies which involve common resources and greater ecosystems. Existing agency structures and regulatory mechanisms have proven unsatisfactory for responsible management of nationally important ecosystems on public lands. Existing laws and regulations have not been sufficient to establish and maintain agency accountability for public resources. 
(16)This Act does not affect private existing rights. 3.Purposes (a)In generalThe purposes of this Act are— 
(1)to designate certain National Forest System lands, certain National Park System lands, and certain public lands administered by the Bureau of Land Management in the States of Idaho, Montana, Oregon, Washington, and Wyoming as components of the National Wilderness Preservation System; (2)to designate certain National Forest System lands, public lands administered by the Bureau of Land Management, and watercourses on these lands in the States of Montana, Idaho, and Wyoming as components of the National Wild and Scenic Rivers System; 
(3)to prioritize areas for wildland recovery to help restore biological diversity and native species; and (4)to establish a system of biological connecting corridors between the core ecosystems in the Northern Rockies Bioregion and to ecologically significant wild lands to the south. 
(b)Purpose of DesignationsThe designations made by this Act are made in order to— (1)promote, perpetuate, and preserve the wilderness character of the area so designated; 
(2)protect water quality, watersheds, and wildlife habitat, including that of species listed as threatened or endangered under section 4(c) of the Endangered Species Act of 1973 (16 U.S.C. 1533(c)); (3)protect the ecological integrity and contiguity of major wild land ecosystems and their interconnecting corridors identified by the United States Fish and Wildlife Service, and other sources; 
(4)protect and maintain biological and native species diversity and dispersal throughout the Northern Rockies Bioregion; (5)promote and ensure interagency cooperation in the implementation of integrated, holistic ecosystem management and protection of the ecosystems and corridors covered by this Act based upon principles from conservation biology; 
(6)preserve scenic, historic, and cultural resources; (7)promote scientific research, primitive recreation, solitude, physical and mental challenge, and inspiration for the benefit of all of the American people; 
(8)avoid the misinvestment of scarce capital in lands of marginal timber value; and (9)promote ecologically and economically sustainable management in the Northern Rockies Bioregion. 
4.DefinitionsFor purposes of this Act: (1)DevelopmentThe term development means activities that eliminate the roadless and wilderness characteristics of the land and includes ski resort facilities and such activities as roadbuilding, timber harvest, mining, and oil and gas drilling. 
(2)Greater ecosystemThe term greater ecosystem, when used in conjunction with the specific ecosystems protected under this Act, means the ecological land units of sufficient scale to support and maintain populations of large vertebrate species and the other native plant and animal species of the units. These units are comprised of lands which are similar in regards to topography, climate, and plant and animal species. The ecosystems in the Northern Rockies are also defined in terms of the habitat of wildlife indicator species listed as threatened or endangered under section 4(c) of the Endangered Species Act of 1973 (16 U.S.C. 1533(c)), including grizzly bear, gray wolf, bald eagle, and caribou, and have been depicted on maps published by Federal agencies. (3)Northern rockies bioregionThe term Northern Rockies Bioregion means the portion of the Northern Rocky Mountains in the States of Montana, Idaho, Wyoming, Oregon, and Washington, so referred to on maps referred to in this Act. 
(4)CorridorsThe term corridors means areas that provide connectivity of habitat or potential habitat and that facilitate the ability of terrestrial, estuarine, and freshwater fish, or wildlife to move within a landscape as needed for migration, gene flow, or dispersal, or in response to the impacts of climate change or other impacts. (5)HabitatThe term habitat means the physical, chemical, and biological properties that are used by fish, wildlife, or plants for growth, reproduction, survival, food, water, and cover, on a tract of land, in a body of water, or in an area or region. 
(6)Indian tribeThe term Indian tribe has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b). (7)Natural resourcesThe term natural resources means the terrestrial, freshwater, estuarine, and marine fish, wildlife, plants, land, water, habitats, and ecosystems of the United States. 
(8)Public landThe term public land has the meaning given the term in section 103(e) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1702(e)). (9)ResilienceThe terms resilience and resilient means the ability to resist or recover from disturbance and preserve diversity, productivity, and sustainability. 
(10)Secretary concernedThe term Secretary concerned means— (A)the Secretary of Agriculture, with respect to National Forest System lands; and 
(B)the Secretary of the Interior, with respect to National Park System lands and public land. IDESIGNATION OF WILDERNESS 101.Designation of certain National Forest System lands, National Park System lands, and Bureau of Land Management lands as wildernessIn furtherance of the purpose of the Wilderness Act (16 U.S.C. 1131 et seq.), certain National Forest System lands, National Park System lands, and public lands administered by the Bureau of Land Management, as described in this title, in the States of Idaho, Montana, Oregon, Washington, and Wyoming are designated as wilderness and, therefore, as components of the National Wilderness Preservation System. 
102.Greater Glacier/Northern Continental Divide ecosystem 
(a)DesignationIn order to protect the unique ecosystem of the greater Glacier/Northern Continental Divide region, the areas described in this section are hereby designated as wilderness. (b)Bob Marshall Wilderness AdditionsThe following areas are incorporated into the Bob Marshall Wilderness: 
(1)Choteau Mountain/Teton High Peaks/Deep Creek AdditionCertain Federal land within the Lewis and Clark National Forest and land administered by the Lewistown Field Office of the Bureau of Land Management comprising approximately 73,000 acres as generally depicted on the map entitled __ and dated ___, which shall be added to and administered as part of the Bob Marshall Wilderness. (2)Renshaw AdditionCertain Federal land within the Lewis and Clark National Forest and land administered by the Lewistown Field Office of the Bureau of Land Management comprising approximately 30,000 acres as generally depicted on the map entitled ___ and dated ___, which shall be added to and administered as part of the Bob Marshall Wilderness. 
(3)Swan Front AdditionCertain Federal land within the Flathead National Forest and Lolo National Forest comprising approximately 169,000 acres as generally depicted on the map entitled ___ and dated ___, which shall be added to and administered as part of the Bob Marshall Wilderness. (4)Hungry Horse Reservoir WestCertain Federal land within the Flathead National Forest comprising approximately 179,000 acres as generally depicted on the map entitled ___ and dated ___, which shall be added to and administered as part of the Bob Marshall Wilderness. 
(5)Bob North AdditionCertain Federal land within the Flathead National Forest comprising approximately 88,000 acres as generally depicted on the map entitled ___ and dated ___, which shall be added to and administered as part of the Bob Marshall Wilderness. (6)Monture creek additionCertain Federal land within the Lolo National Forest comprising approximately 99,000 acres as generally depicted on the map entitled ___ and dated ___, which shall be added to and administered as part of the Bob Marshall Wilderness. 
(c)Great Bear Wilderness AdditionsThe following areas are incorporated into the Great Bear Wilderness: (1)Hungry Horse Reservoir East AdditionCertain Federal land within the Flathead National Forest comprising approximately 37,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be added to and administered as part of the Great Bear Wilderness. 
(2)Middle fork additionsCertain Federal land within the Flathead National Forest comprising approximately 53,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be added to and administered as part of the Great Bear Wilderness. (d)Scapegoat Wilderness AdditionsThe following areas, consisting of a total of approximately 125,000 acres, are incorporated into the Scapegoat Wilderness: 
(1)Stonewall Mountain AdditionCertain Federal land within the Helena National Forest comprising approximately 55,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be added to and administered as part of the Scapegoat Wilderness. (2)Silver King/Falls Creek AdditionCertain Federal land within the Lewis and Clark National Forest and Helena National Forest comprising approximately 25,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be added to and administered as part of the Scapegoat Wilderness. 
(3)Benchmark/elk Creek AdditionCertain Federal lands within the Lewis and Clark National Forest, comprising approximately 28,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be added to and administered as part of the Scapegoat Wilderness. (e)Mission Mountains Wilderness AdditionsThe following areas, consisting of a total of approximately 16,000 acres, are incorporated into the Mission Mountains Wilderness: 
(1)Mission Mountain Wilderness AdditionCertain Federal land within the Flathead National Forest comprising approximately 20,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be added to and administered as part of the Mission Mountains Wilderness. (2)Marshall Peak AdditionCertain Federal land within the Lolo National Forest comprising approximately 9,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be added to and administered as part of the Mission Mountains Wilderness. 
(f)New National Wilderness Preservation System ComponentsThe following areas are designated as new components of the National Wilderness Preservation System: (1)Glacier wilderness, glacier national parkCertain Federal land within Glacier National Park comprising approximately 925,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Glacier Wilderness. 
(2)Sawtooth ridge wildernessCertain Federal land within the Lewis and Clark National Forest comprising approximately 14,000 acres as generally depicted on the map entitled _____ and dated _______, which shall be known as the Sawtooth Ridge Wilderness. (3)Tuchuck wildernessCertain Federal land within the Flathead National Forest and the Kootenai National Forest comprising approximately 142,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Tuchuck Wilderness. 
(4)Le beau wildernessCertain Federal land within the Flathead National Forest and the Kootenai National Forest comprising approximately 8,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Le Beau Wilderness. (5)Ten lakes wildernessCertain Federal land within the Kootenai National Forest comprising approximately 49,000 acres, as generally depicted on the map entitled _____ and dated ______, which shall be known as the Ten Lakes Wilderness. 
(6)Coal ridge wildernessCertain Federal land within the Flathead National Forest comprising approximately 24,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as Coal Ridge Wilderness. (7)Standard peak wildernessCertain Federal land within the Flathead National Forest comprising approximately 19,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as Standard Peak Wilderness. 
(8)Demers wildernessCertain Federal land within the Flathead National Forest comprising approximately 7,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as Coal Ridge Wilderness. (9)Lincoln gulch wildernessCertain Federal land within the Helena National Forest comprising approximately 9,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as Lincoln Gulch Wilderness. 
(10)Anaconda hill wildernessCertain Federal land within the Helena National Forest comprising approximately 20,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as Anaconda Hill Wilderness. (11)Specimen creek wildernessCertain Federal land within the Helena National Forest comprising approximately 13,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as Specimen Creek Wilderness. 
(12)Crater mountain wildernessCertain Federal land within the Helena National Forest comprising approximately 10,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as Crater Mountain Wilderness. (13)Ogden mountain wildernessCertain Federal land within the Helena National Forest comprising approximately 8,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as Ogden Mountain Wilderness. 
(14)Nevada mountain wildernessCertain Federal land within the Helena National Forest comprising approximately 54,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as Nevada Mountain Wilderness. (15)Blackfeet wildernessCertain Federal land within the Lewis and Clark National Forest comprising approximately 129,000 acres as generally depicted on the map entitled ____ and dated ____, which shall be known as the Blackfeet Wilderness. 
103.Greater Yellowstone ecosystem 
(a)DesignationIn order to protect the unique ecosystem of the greater Yellowstone region, the areas described in this section are hereby designated as wilderness. (b)Absaroka-Beartooth wilderness additionsCertain Federal lands within the Custer Gallatin National Forest and Shoshone National Forest comprising approximately 265,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be added to and administered as part of the Absaroka-Beartooth Wilderness. 
(c)North absaroka wilderness additionsCertain Federal land within the Shoshone National Forest and the Custer Gallatin National Forest comprising approximately 173,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be added to and administered as part of the North Absaroka Wilderness. (d)Washakie wilderness additionsCertain Federal land with the Shoshone National Forest and land administered by Lander Field Office of the Bureau of Land Management comprising approximately 339,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be added to and administered as part of the Washakie Wilderness. 
(e)Fitzpatrick Wilderness AdditionsThe following areas are incorporated into the Fitzpatrick Wilderness: (1)Fitzpatrick wilderness additionCertain Federal land within the Shoshone National Forest and land administered by the Lander Field Office of the Bureau of Land Management comprising approximately 14,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be added to and administered as part of the Fitzpatrick Wilderness. 
(2)Bench mark/warm springs additionCertain Federal land within the Shoshone National Forest comprising approximately 15,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be added to and administered as part of the Fitzpatrick Wilderness. (f)Teton Wilderness AdditionsCertain Federal lands within the Bridger-Teton National Forest comprising approximately 24,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be added to and administered as part of the Teton Wilderness. 
(g)Gros Ventre Wilderness AdditionsThe following areas are incorporated into the Gros Ventre Wilderness: (1)Shoal creek additionCertain Federal land within the Bridger-Teton National Forest comprising approximately 32,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be added to and administered as part of the Gros Ventre Wilderness. 
(2)Gros ventre additionsCertain Federal land within the Bridger Teton National Forest comprising approximately 124,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be added to and administered as part of the Gros Ventre Wilderness. (h)Bridger Wilderness AdditionsCertain Federal land within the Bridger-Teton National Forest and land administered by the Pinedale Field Office of the Bureau of Land Management comprising approximately 230,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be added to and administered as part of the Bridger Wilderness. 
(i)Popo Agie Wilderness AdditionsCertain Federal land within the Shoshone National Forest comprising approximately 60,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be added to and administered as part of the Popo Agie Wilderness. (j)Winegar Hole Wilderness AdditionsCertain Federal land within the Caribou-Targhee National Forest comprising approximately 5,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be added to and administered as part of the Winegar Hole Wilderness. 
(k)Jedediah Smith Wilderness AdditionsCertain Federal lands within the Bridger-Teton and Caribou-Targhee National Forest comprising approximately 51,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be added to and administered as part of the Jedediah Smith Wilderness. (l)Lee Metcalf Wilderness AdditionsThe following areas are incorporated into the Lee Metcalf Wilderness: 
(1)Cowboys heaven additionCertain Federal land within the Custer Gallatin National Forest and the Beaverhead-Deerlodge National Forest comprising approximately 40,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be added to and administered as part of the Lee Metcalf Wilderness. (2)Lee metcalf additionCertain Federal land within the Custer Gallatin National Forest and the Beaverhead-Deerlodge National Forest comprising approximately 143,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be added to and administered as part of the Lee Metcalf Wilderness. 
(m)New National Wilderness Preservation System ComponentsThe following areas are designated as new components of the National Wilderness Preservation System: (1)Yellowstone wilderness, yellowstone national parkCertain Federal land within Yellowstone National Park comprising approximately 2,030,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Yellowstone Wilderness. 
(2)Grand teton wilderness, grand teton national parkCertain Federal land within the Grand Teton National Park comprising approximately 123,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Grand Teton Wilderness. (3)Snowcrest wildernessCertain Federal land within the Beaverhead-Deerlodge National Forest and land administered by the Dillon Field Office of the Bureau of Land Management comprising approximately 105,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Snowcrest Wilderness. 
(4)Antelope basin wildernessCertain Federal land within the Beaverhead-Deerlodge National Forest comprising approximately 70,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as Antelope Basin Wilderness. (5)Lone butte wildernessCertain Federal land within the Beaverhead-Deerlodge National Forest comprising approximately 14,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as Lone Butte Wilderness. 
(6)Black butteCertain Federal land within the Beaverhead-Deerlodge National Forest comprising approximately 39,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known Black Butte Wilderness. (7)Gravelly mountains wildernessCertain Federal land within the Beaverhead-Deerlodge National Forest comprising of approximately 53,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as Gravelly Mountains Wilderness. 
(8)Vigilante wildernessCertain Federal land within the Beaverhead-Deerlodge National Forest comprising approximately 16,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as Vigilante Wilderness. (9)Cherry lakes wildernessCertain Federal land within the Beaverhead-Deerlodge National Forest comprising approximately 13,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as Cherry Lakes Wilderness. 
(10)Axolotl wildernessCertain Federal land within the Beaverhead-Deerlodge National Forest and land administered by the Dillon Field Office of the Bureau of Land Management consisting of approximately 35,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Axolotl Wilderness. (11)Crockett lake wildernessCertain Federal land within the Beaverhead-Deerlodge National Forest comprising approximately 7,000 acres administered as generally depicted on the map entitled _____ and dated ______, which shall be known as Crockett Lake Wilderness. 
(12)Gallatin range wildernessCertain Federal land within the Custer Gallatin National Forest comprising approximately 221,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Gallatin Range Wilderness. (13)Chico peak wildernessCertain Federal land within the Custer Gallatin National Forest comprising approximately 12,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Chico Peak Wilderness. 
(14)Madison wildernessCertain Federal land within the Custer Gallatin National Forest comprising approximately 15,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Madison Wilderness. (15)Lionhead wildernessCertain Federal land within the Custer Gallatin National Forest and the Caribou-Targhee National Forest comprising approximately 48,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Lionhead Wilderness. 
(16)Deep lake wildernessCertain Federal land within the Custer Gallatin National Forest and the Shoshone National Forest comprising approximately 90,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Deep Lake Wilderness. (17)Monument ridge wildernessCertain Federal land within the Bridger-Teton National Forest comprising approximately 18,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Monument Ridge Wilderness. 
(18)Munger mountain wildernessCertain Federal land within the Bridger-Teton National Forest comprising approximately 10,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Munger Mountain Wilderness. (19)Little sheep mountain wildernessCertain Federal land within the Bridger-Teton National Forest comprising approximately 14,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Little Sheep Mountain Wilderness. 
(20)Mt. leidy highlands wildernessCertain Federal land within the Bridger-Teton National Forest comprising approximately 205,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Mt. Leidy Highlands Wilderness. (21)Salt river range wildernessCertain Federal land within the Bridger-Teton National Forest comprising approximately 245,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Salt River Range Wilderness. 
(22)Grayback ridge wildernessCertain Federal land within the Bridger-Teton National Forest comprising approximately 314,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Grayback Ridge Wilderness. (23)Commissary ridge wildernessCertain Federal land within the Bridger-Teton National Forest comprising approximately 143,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Commissary Ridge Wilderness. 
(24)South wyoming range wildernessCertain Federal land within the Bridger-Teton National Forest comprising approximately 98,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the South Wyoming Range Wilderness. (25)North mountain wildernessCertain Federal land within the Bridger-Teton National Forest comprising approximately 5,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the North Mountain Wilderness. 
(26)Grayback ridge east wildernessCertain Federal land within the Bridger-Teton National Forest consisting of approximately 18,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Grayback Ridge East Wilderness. (27)Palisades wildernessCertain Federal land within the Bridger-Teton National Forest and the Caribou-Targhee National Forest comprising approximately 224,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Palisades Wilderness. 
(28)Gannett hills wildernessCertain Federal land within the Bridger-Teton National Forest, and the Caribou-Targhee National Forest comprising approximately 63,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Gannett Hills Wilderness. (29)Raymond mountain north wildernessCertain Federal land within the Bridger-Teton National Forest and land administered by the Kemmerer Field Office of the Bureau of Land Management comprising approximately 19,000 acres as generally depicted on the map entitled ____ and dated ____, which shall be known as the Raymond Mountain North Wilderness. 
(30)Raymond mountain south wildernessCertain Federal land administered by the Kemmerer Field Office of the Bureau of Land Management comprising approximately 24,000 acres as generally depicted on the map entitled ____ and dated ____, which shall be known as the Raymond Mountain South Wilderness. (31)Lake mountain wildernessCertain Federal land within the Bridger-Teton National Forest and land administered by the Pinedale Field Office of the Bureau of Land Management comprising approximately 17,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Lake Mountain Wilderness. 
(32)Garns mountain wildernessCertain Federal land within the Caribou-Targhee National Forest comprising approximately 104,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Garns Mountain Wilderness. (33)Antelope creek wildernessCertain Federal land within Caribou-Targhee National Forest comprising approximately 17,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Bald Mountain Antelope Creek Wilderness. 
(34)Bear creek wildernessCertain Federal land within the Caribou-Targhee National Forest comprising approximately 98,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Bear Creek Wilderness. (35)Stump creek wildernessCertain Federal land within the Caribou-Targhee National Forest comprising approximately 97,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Stump Creek Wilderness. 
(36)Caribou-targhee wildernessCertain Federal land within the Caribou-Targhee National Forest comprising approximately 94,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Caribou-Targhee Wilderness. (37)Poker peak wildernessCertain Federal land within the Caribou-Targhee National Forest comprising approximately 20,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Poker Peak Wilderness. 
(38)Tincup wildernessCertain Federal land within the Caribou-Targhee National Forest comprising approximately 7,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Tincup Wilderness. (39)Schmid peak wildernessCertain Federal land within the Caribou-Targhee National Forest comprising approximately 20,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Schmid Peak Wilderness. 
(40)Sage creek wildernessCertain Federal land within the Caribou-Targhee National Forest comprising approximately 11,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Sage Creek Wilderness. (41)Preuss creek wildernessCertain Federal land within the Caribou-Targhee National Forest comprising approximately 14,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Preuss Creek Wilderness. 
(42)Dry ridge wildernessCertain Federal land within the Caribou-Targhee National Forest comprising approximately 23,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Dry Ridge Wilderness. (43)Meade peak wildernessCertain Federal land within the Caribou-Targhee National Forest comprising approximately 45,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Meade Peak Wilderness. 
(44)Tobacco root mountains wildernessCertain Federal land within the Beaverhead-Deerlodge National Forest and land administered by the Dillon Field Office of the Bureau of Land Management comprising approximately 97,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Tobacco Root Mountains Wilderness. (45)Potosi wildernessCertain Federal land within the Beaverhead-Deerlodge National Forest comprising approximately 5,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as Potosi Wilderness. 
(46)Bayer mountain wildernessCertain Federal land within the Shoshone National Forest comprising approximately 9,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Bayer Mountain Wilderness. (47)Little popo agie canyon wildernessCertain Federal land within the Shoshone National Forest comprising approximately 11,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Little Popo Agie Canyon Wilderness. 
(48)Clark fork wildernessCertain Federal land within the Shoshone National Forest comprising approximately 42,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Clark Fork Wilderness. 104.Greater Salmon/Selway ecosystem (a)DesignationIn order to protect the unique ecosystem of the Greater Yellowstone region, the areas described in this section are hereby designated as wilderness. 
(b)Frank Church-River of No Return Wilderness AdditionsThe following areas are incorporated into the Frank Church-River of No Return Wilderness: (1)Pinnacle peak (sugar mountain) additionCertain Federal land within the Payette National Forest comprising approximately 10,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be added to and administered as part of the Frank Church-River of No Return Wilderness. 
(2)Placer creek additionCertain Federal land within the Payette National Forest comprising approximately 7,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be added to and administered as part of the Frank Church-River of No Return Wilderness. (3)Smith creek additionCertain Federal land within the Payette National Forest comprising approximately 2,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be added to and administered as part of the Frank Church-River of No Return Wilderness. 
(4)Cottontail point-pilot creek additionCertain Federal land within the Payette National Forest and land administered by the Cottonwood Field Office of the Bureau of Land Management comprising approximately 99,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be added to and administered as part of the Frank Church-River of No Return Wilderness. (5)Jersey-jack additionCertain Federal land within the Nez Perce-Clearwater National Forests comprising approximately 64,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be added to and administered as part of the Frank Church-River of No Return Wilderness. 
(6)Mallard additionCertain Federal land within the Nez Perce-Clearwater National Forests comprising approximately 20,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be added to and administered as part of the Frank Church-River of No Return Wilderness. (7)Bluejoint additionCertain Federal land within the Salmon-Challis National Forest and the Bitterroot National Forest comprising approximately 70,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be added to and administered as part of the Frank Church-River of No Return Wilderness. 
(8)Blue bunch additionCertain Federal land within the Salmon-Challis National Forest and the Boise National Forest comprising approximately 11,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be added to and administered as part of the Frank Church-River of No Return Wilderness. (9)Loon creek additionCertain Federal land within the Salmon-Challis National Forest and the Sawtooth National Forest comprising approximately 109,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be added to and administered as part of the Frank Church-River of No Return Wilderness. 
(10)Salmon-challis additionsCertain Federal land within the Salmon-Challis National Forest comprising approximately 303,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be added to and administered as part of the Frank Church-River of No Return Wilderness. (11)Boise additionsCertain Federal land within the Boise National Forest comprising approximately 59,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be added to and administered as part of the Frank Church-River of No Return Wilderness. 
(c)Gospel Hump Wilderness AdditionsThe Gospel Hump additions consisting of approximately 55,000 acres administered by the Nez Perce National Forest are incorporated into the Gospel Hump Wilderness. (d)Selway-Bitterroot Wilderness AdditionsThe following areas are incorporated into the Selway-Bitterroot Wilderness: 
(1)Lochsa face additionCertain Federal land within the Nez Perce-Clearwater National Forests comprising approximately 75,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be added to and administered as part of the Selway-Bitterroot Wilderness. (2)Elk summit/sneakfoot/north fork spruce additionCertain Federal land within the Nez Perce-Clearwater National Forests comprising approximately 59,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be added to and administered as part of the Selway-Bitterroot Wilderness. 
(3)Rackliff-gedney additionCertain Federal land within the Nez Perce-Clearwater National Forests comprising approximately 90,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be added to and administered as part of the Selway-Bitterroot Wilderness. (4)Meadow creek additionCertain Federal land within the Nez Perce-Clearwater National Forests and on land administered by the Cottonwood Field Office of the Bureau of Land Management comprising approximately 215,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be added to and administered as part of the Selway-Bitterroot Wilderness. 
(5)Lolo creek additionCertain Federal land within the Nez Perce-Clearwater National Forests and the Lolo National Forest comprising approximately 18,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be added to and administered as part of the Selway-Bitterroot Wilderness. (6)Bitterroot additionCertain Federal land within the Bitterroot National Forest and the Nez-Perce National Forest comprising approximately 123,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be added to and administered as part of the Selway-Bitterroot Wilderness. 
(e)Sawtooth Wilderness AdditionsCertain Federal land within the Boise National Forest, Sawtooth National Forest and the Salmon-Challis National Forest comprising approximately 540,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be added to and administered as part of the Sawtooth Wilderness. (f)New National Wilderness Preservation System Components of the Great Burn Wildlands ComplexThe following areas within the Great Burn Wildlands Complex are designated as new components of the National Wilderness Preservation System: 
(1)Great burn (hoodoo) wildernessCertain Federal land within the Nez Perce-Clearwater National Forests and the Lolo National Forest comprising approximately 255,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Great Burn (Hoodoo) Wilderness. (2)Upper north fork wildernessCertain Federal land within the Nez Perce-Clearwater National Forest, the Idaho Panhandle National Forest, and the Lolo National Forest comprising approximately 62,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Upper North Fork Wilderness. 
(3)Sheep mountain/state line wildernessCertain Federal land within the Nez Perce-Clearwater National Forests, the Idaho Panhandle National Forest, and the Lolo National Forest comprising approximately 68,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Sheep Mountain/State Line Wilderness. (4)Mallard-larkins wildernessCertain Federal land within the Nez Perce-Clearwater National Forests and the Idaho Panhandle National Forest comprising approximately 260,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Mallard-Larkins Wilderness. 
(5)Bighorn-weitas wildernessCertain Federal land within the Nez Perce-Clearwater National Forests comprising approximately 260,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Bighorn-Weitas Wilderness. (6)Eldorado wildernessCertain Federal land within the Nez Perce-Clearwater National Forests comprising approximately 7,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Eldorado Wilderness. 
(7)Moose mountain wildernessCertain Federal land within the Nez Perce-Clearwater National Forests comprising approximately 22,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Moose Mountain Wilderness. (8)North lochsa slope wildernessCertain Federal land within the Nez Perce-Clearwater National Forests approximately 118,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the North Lochsa Wilderness. 
(9)Pot mountain wildernessCertain Federal land within the Nez Perce-Clearwater National Forests approximately 51,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Pot Mountain Wilderness. (10)Siwash wildernessCertain Federal land within the Nez Perce-Clearwater National Forests comprising approximately 9,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Siwash Wilderness. 
(11)Weir-post office wildernessCertain Federal land within the Nez Perce-Clearwater National Forests comprising approximately 22,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Weir-Post Office Wilderness. (12)Mosquito fly wildernessCertain Federal land within the Idaho Panhandle National Forest comprising approximately 19,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Mosquito Fly Wilderness. 
(13)Midget peak wildernessCertain Federal land within the Idaho Panhandle National Forest comprising approximately 7,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Midget Peak Wilderness. (14)Stark mountain wildernessCertain Federal land within the Lolo National Forest comprising approximately 13,000 acres as generally depicted on the map entitled _____ and dated _____, which shall be known as Stark Mountain Wilderness. 
(g)New National Wilderness Preservation System Components of the Little Slate Creek Wildlands ComplexThe following areas within the Little Slate Creek Wildlands Complex are designated as new components of the National Wilderness Preservation System: (1)Little slate creek wildernessCertain Federal land within the Nez Perce-Clearwater National Forests comprising approximately 12,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Little Slate Creek Wilderness. 
(2)Little slate creek north wildernessCertain Federal land within the Nez Perce-Clearwater National Forests comprising approximately 6,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Little Slate Creek North Wilderness. (h)Other New National Wilderness Preservation System ComponentsThe following areas are designated as new components of the National Wilderness Preservation System: 
(1)French creek/patrick butte wildernessCertain Federal land within the Payette National Forest comprising approximately 170,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the French Creek/Patrick Butte Wilderness. (2)Crystal mountain wildernessCertain Federal land within the Payette National Forest comprising approximately 13,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Crystal Mountain Wilderness. 
(3)Secesh wildernessCertain Federal land within the Payette National Forest comprising approximately 248,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Secesh Wilderness. (4)Needles wildernessCertain Federal land within the Payette National Forest and the Boise National Forest comprising approximately 161,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Needles Wilderness. 
(5)Caton lake wildernessCertain Federal land within the Payette National Forest and the Boise National Forest comprising approximately 85,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Caton Lake Wilderness. (6)Poison creek wildernessCertain Federal land within the Payette National Forest and the Boise National Forest comprising approximately 5,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Poison Creek Wilderness. 
(7)Meadow creek wildernessCertain Federal land within the Payette National Forest and the Boise National Forest comprising approximately 29,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Meadow Creek Wilderness. (8)Mount heinen wildernessCertain Federal land within the Boise National Forest comprising approximately 13,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Mount Heinen Wilderness. 
(9)Reeves creek wildernessCertain Federal land within the Boise National Forest comprising approximately 11,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Reeves Creek Wilderness. (10)Peace rock wildernessCertain Federal land within the Boise National Forest comprising approximately 192,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Peace Rock Wilderness. 
(11)Deadwood wildernessCertain Federal land within the Boise National Forest comprising approximately 52,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Deadwood Wilderness. (12)Whitehawk mountain wildernessCertain Federal land within the Boise National Forest comprising approximately 9,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Whitehawk Mountain Wilderness. 
(13)Stony meadows wildernessCertain Federal land within the Boise National Forest comprising approximately 13,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Stony Meadows Wilderness. (14)Scriver creek wildernessCertain Federal land within the Boise National Forest comprising approximately 8,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Scriver Creek Wilderness. 
(15)Grimes pass wildernessCertain Federal land within the Boise National Forest comprising approximately 13,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Grimes Pass Wilderness. (16)Gallagher wildernessCertain Federal land within the Boise National Forest comprising approximately 6,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Gallagher Wilderness. 
(17)Corski creek wildernessCertain Federal land within the Boise National Forest comprising approximately 8,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Corski Creek Wilderness. (18)Bull trout wildernessCertain Federal land within the Boise National Forest and the Salmon-Challis National Forest comprising approximately 115,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Bull Trout Wilderness. 
(19)Breadwinner wildernessCertain Federal land within the Boise National Forest comprising approximately 20,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Breadwinner Wilderness. (20)Elk creek wildernessCertain Federal land within the Boise National Forest comprising approximately 15,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Elk Creek Wilderness. 
(21)Steel mountain wildernessCertain Federal land within the Boise National Forest comprising approximately 23,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Steel Mountain Wilderness. (22)Rainbow wildernessCertain Federal land within the Boise National Forest comprising approximately 31,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Rainbow Wilderness. 
(23)Grand mountain wildernessCertain Federal land within the Boise National Forest comprising approximately 14,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Grand Mountain Wilderness. (24)Sheep creek wildernessCertain Federal land within the Boise National Forest comprising approximately 70,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Sheep Creek Wilderness. 
(25)Snowbank wildernessCertain Federal land within the Boise National Forest comprising approximately 34,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Snowbank Wilderness. (26)House mountain wildernessCertain Federal land within the Boise National Forest comprising approximately 26,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the House Mountain Wilderness. 
(27)Danskin wildernessCertain Federal land within the Boise National Forest comprising approximately 30,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Danskin Wilderness. (28)Cow creek wildernessCertain Federal land within the Boise National Forest comprising approximately 15,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Cow Creek Wilderness. 
(29)Wilson peak wildernessCertain Federal land within the Boise National Forest comprising approximately 8,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Wilson Peak Wilderness. (30)Lost man creek wildernessCertain Federal land within the Boise National Forest comprising approximately 13,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Lost Man Creek Wilderness. 
(31)Whiskey jack wildernessCertain Federal land within the Boise National Forest comprising approximately 7,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Whiskey Jack Wilderness. (32)Cathedral rocks wildernessCertain Federal land within the Boise National Forest comprising approximately 8,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Cathedral Rocks Wilderness. 
(33)Lime creek wildernessCertain Federal land within the Sawtooth National Forest and the Boise National Forest comprising approximately 97,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Lime Creek Wilderness. (34)O’Hara falls creek wildernessCertain Federal land within the Nez Perce-Clearwater National Forests comprising approximately 33,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the O’Hara Falls Creek Wilderness. 
(35)Lick point wildernessCertain Federal land within the Nez Perce-Clearwater National Forests comprising approximately 7,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Lick Point Wilderness. (36)Clear creek wildernessCertain Federal land within the Nez Perce-Clearwater National Forests comprising approximately 9,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Clear Creek Wilderness. 
(37)Silver creek-pilot knob wildernessCertain Federal land within the Nez Perce-Clearwater National Forests comprising approximately 21,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Silver Creek-Pilot Knob Wilderness. (38)Dixie summit-nut hill wildernessCertain Federal land within the Nez Perce-Clearwater National Forests comprising approximately 13,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Dixie Summit-Nut Hill Wilderness. 
(39)North fork slate creek wildernessCertain Federal land within the Nez Perce-Clearwater National Forests comprising approximately 11,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the North Fork Slate Creek Wilderness. (40)John day wildernessCertain Federal land within the Nez Perce-Clearwater National Forests comprising approximately 10,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the John Day Wilderness. 
(41)Perreau creek wildernessCertain Federal land within the Salmon-Challis National Forest comprising approximately 8,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Perreau Creek Wilderness. (42)Napias wildernessCertain Federal land within the Salmon-Challis National Forest comprising approximately 9,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Napias Wilderness. 
(43)Napolean ridge wildernessCertain Federal land within the Salmon-Challis National Forest comprising approximately 51,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Napolean Ridge Wilderness. (44)Jesse creek wildernessCertain Federal land within the Salmon-Challis National Forest comprising approximately 14,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Jesse Creek Wilderness. 
(45)Haystack mountain wildernessCertain Federal land within the Salmon-Challis National Forest comprising approximately 12,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Haystack Mountain Wilderness. (46)Phelan wildernessCertain Federal land within the Salmon-Challis National Forest comprising approximately 13,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Phelan Wilderness. 
(47)Sheepeater wildernessCertain Federal land within the Salmon-Challis National Forest comprising approximately 35,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Sheepeater Wilderness. (48)South fork deep creek wildernessCertain Federal land within the Salmon-Challis National Forest comprising approximately 13,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the South Fork Deep Creek Wilderness. 
(49)Cobalt wildernessCertain Federal land within the Salmon-Challis National Forest comprising approximately 7,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Cobalt Wilderness. (50)Jureano wildernessCertain Federal land within the Salmon-Challis National Forest comprising approximately 25,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Jureano Wilderness. 
(51)South panther wildernessCertain Federal land within the Salmon-Challis National Forest comprising approximately 6,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the South Panther Wilderness. (52)Musgrove wildernessCertain Federal land within the Salmon-Challis National Forest comprising approximately 8,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Musgrove Wilderness. 
(53)Taylor mountain wildernessCertain Federal land within the Salmon-Challis National Forest comprising approximately 63,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Taylor Mountain Wilderness. (54)Martin creek wildernessCertain Federal land within the Salmon-Challis National Forest comprising approximately 99,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Martin Creek Wilderness. 
(55)White knob wildernessCertain Federal land within the Salmon-Challis National Forest comprising approximately 65,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the White Knob Wilderness. (56)Porphyry peak wildernessCertain Federal land within the Salmon-Challis National Forest comprising approximately 47,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Porphyry Peak Wilderness. 
(57)Greylock wildernessCertain Federal land within the Salmon-Challis National Forest comprising approximately 12,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Greylock Wilderness. (58)Copper basin wildernessCertain Federal land within the Salmon-Challis National Forest comprising approximately 11,000 as generally depicted on the map entitled _____ and dated ______, which shall be known as the Copper Basin Wilderness. 
(59)Cold springs wildernessCertain Federal land within the Salmon-Challis National Forest comprising approximately 9,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Cold Springs Wilderness. (60)Pioneer mountains wildernessCertain Federal land within the Sawtooth National Forest and the Salmon-Challis National Forest and on land administered by the Shoshone Field Office of the Bureau of Land Management comprising approximately 308,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Pioneer Mountain Wilderness. 
(61)Railroad ridge wildernessCertain Federal land within the Sawtooth National Forest and the Salmon-Challis National Forest comprising approximately 51,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Railroad Ridge Wilderness. (62)Buttercup mountain wildernessCertain Federal land within the Sawtooth National Forest comprising approximately 57,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Buttercup Mountain Wilderness. 
(63)Elk ridge wildernessCertain Federal land within the Sawtooth National Forest comprising approximately 9,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Elk Ridge Wilderness. (64)Grandmother mountain wildernessCertain Federal land within the Idaho Panhandle National Forest and on land administered by the Coeur d’Alene Field Office of the Bureau of Land Management comprising approximately 35,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Grandmother Mountain Wilderness. 
(65)Pinchot butte wildernessCertain Federal land within the Idaho Panhandle National Forest and on land administered by the Coeur d’Alene Field Office of the Bureau of Land Management comprising approximately 9,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Pinchot Butte Wilderness. (66)Liberal mountain wildernessCertain Federal land within the Sawtooth National Forest comprising approximately 11,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Liberal Mountain Wilderness. 
(67)Horse heaven wildernessCertain Federal land within the Payette National Forest and the Boise National Forest comprising approximately 18,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Horse Heaven Wilderness. (68)Chimney rock wildernessCertain Federal land within the Payette National Forest comprising approximately 9,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Chimney Rock Wilderness. 
105.Greater Cabinet/Yaak/Selkirk ecosystem 
(a)DesignationIn order to protect the unique, heavily fragmented, and endangered Greater Cabinet/Yaak/Selkirk ecosystem, the areas described in this section, are hereby designated as wilderness. (b)Cabinet Mountains Wilderness AdditionsCertain Federal land within the Kootenai National Forest comprising approximately 100,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be added to and administered as part of the Cabinet Mountains Wilderness. 
(c)Salmo-Priest Wilderness AdditionsCertain Federal land within the Idaho Panhandle National Forest and the Colville National Forest comprising approximately 47,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be added to and administered as part of the Salmo-Priest Wilderness. (d)New National Wilderness Preservation System ComponentsThe following areas are designated as new components of the National Wilderness Preservation System: 
(1)Skyline mountain wildernessCertain Federal land within the Kootenai National Forest comprising approximately 15,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as Skyline Mountain Wilderness. (2)Galena creek wildernessCertain Federal land within the Kootenai National Forest comprising approximately 20,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as Galena Creek Wilderness. 
(3)Berray mountain wildernessCertain Federal land within the Kootenai National Forest comprising approximately 9,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as Berray Mountain Wilderness. (4)Lone cliff-smeads wildernessCertain Federal land within the Kootenai National Forest comprising approximately 10,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as Lone Cliff-Smeads Wilderness. 
(5)Mcneeley wildernessCertain Federal land within the Kootenai National Forest comprising approximately 7,000 acres, as generally depicted on the map entitled _____ and dated ______, which shall be known as McNeeley Wilderness. (6)Northwest peaks wildernessCertain Federal land within the Kootenai National Forest comprising approximately 15,000 acres, as generally depicted on the map entitled _____ and dated ______, which shall be known as Northwest Peaks Wilderness. 
(7)Roderick wildernessCertain Federal land within the Kootenai National Forest comprising approximately 30,000 acres, as generally depicted on the map entitled _____ and dated ______, which shall be known as Roderick Wilderness. (8)Grizzly peak wildernessCertain Federal land within the Kootenai National Forest comprising approximately 7,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as Grizzly Peak Wilderness. 
(9)West fork yaak wildernessCertain Federal land within the Kootenai National Forest comprising approximately 9,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as West Fork Yaak Wilderness. (10)Mt. henry wildernessCertain Federal land within the Kootenai National Forest comprising approximately 14,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as Mt. Henry Wilderness. 
(11)Alexander creek wildernessCertain Federal land within the Kootenai National Forest comprising approximately 7,000 acres, as generally depicted on the map entitled _____ and dated ______, which shall be known as Alexander Creek Wilderness. (12)Robinson mountain wildernessCertain Federal land within the Kootenai National Forest comprising approximately 7,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as Robinson Mountain Wilderness. 
(13)Devil’s gap wildernessCertain Federal land within the Kootenai National Forest comprising approximately 5,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as Devil’s Gap Wilderness. (14)Lone cliff west wildernessCertain Federal land within the Kootenai National Forest comprising approximately 5,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as Lone Cliff West Wilderness. 
(15)Allen peak wildernessCertain Federal land within the Kootenai National Forest comprising approximately 30,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as Allen Peak Wilderness. (16)Huckleberry mountain wildernessCertain Federal land within the Kootenai National Forest comprising approximately 9,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as Huckleberry Mountain Wilderness. 
(17)Cataract peak wildernessCertain Federal land within the Kootenai National Forest and the Lolo National Forest comprising approximately 39,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Cataract Peak Wilderness. (18)Cube iron-silcox wildernessCertain Federal land within the Kootenai National Forest and the Lolo National Forest comprising approximately 39,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Cube Iron-Silcox Wilderness. 
(19)Sundance ridge wildernessCertain Federal land within the Lolo National Forest comprising approximately 8,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as Sundance Ridge Wilderness. (20)Teepee-spring creek wildernessCertain Federal land within the Lolo National Forest comprising approximately 14,000 acres as generally depicted on the map entitled _____ and dated _____, which shall be known as Teepee-Spring Creek Wilderness. 
(21)Baldy mountain wildernessCertain Federal land within the Lolo National Forest and comprising approximately 6,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as Baldy Mountain Wilderness. (22)Scotchman’s peak wildernessCertain Federal land within the Kootenai National Forest and the Idaho Panhandle National Forest comprising approximately 88,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Scotchman’s Peak Wilderness. 
(23)Buckhorn ridge wildernessCertain Federal land within the Kootenai National Forest and the Idaho Panhandle National Forest comprising approximately 36,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Buckhorn Ridge Wilderness. (24)Grassy top/hall mountain wildernessCertain Federal land within the Idaho Panhandle National Forest and the Colville National Forest comprising approximately 24,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Grassy Top/Hall Mountain Wilderness. 
(25)Abercrombie-hooknose wildernessCertain Federal land within the Colville National Forest comprising approximately 38,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Abercrombie-Hooknose Wilderness. (26)Harvey creek/bunchgrass wildernessCertain Federal land within the Colville National Forest comprising approximately 6,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Harvey Creek/Bunchgrass Wilderness. 
(27)South fork mountain wildernessCertain Federal land within the Idaho Panhandle National Forest and the Colville National Forest comprising approximately 6,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the South Fork Mountain Wilderness. (28)Quartzite wildernessCertain Federal land within the Colville National Forest comprising approximately 5,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Quartzite Wilderness. 
(29)South fork hungry mountain wildernessCertain Federal land within the Idaho Panhandle National Forest and the Colville National Forest comprising approximately 9,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the South Fork Hungry Mountain Wilderness. (30)Continental mountain wildernessCertain Federal land within the Idaho Panhandle National Forest comprising approximately 8,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Continental Mountain Wilderness. 
(31)Deep white wildernessCertain Federal land within the Idaho Panhandle National Forest comprising approximately 8,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Deep White Wilderness. (32)Schafer peak wildernessCertain Federal land within the Idaho Panhandle National Forest comprising approximately 6,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Schafer Peak Wilderness. 
(33)Upper priest lake wildernessCertain Federal land within the Idaho Panhandle National Forest comprising approximately 13,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Upper Priest Lake Wilderness. (34)Long canyon/selkirk crest wildernessCertain Federal land within the Idaho Panhandle National Forest and on land administered by the Coeur d’Alene Field Office of the Bureau of Land Management comprising approximately 99,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Long Canyon/Selkirk Crest Wilderness. 
(35)Lake estelle roberts wildernessCertain Federal land within the Idaho Panhandle National Forest and the Kootenai National Forest comprising approximately 79,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Lake Estelle Roberts Wilderness. (36)Trestle peak wildernessCertain Federal land within the Idaho Panhandle National Forest and the Kootenai National Forest comprising approximately 7,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Trestle Peak Wilderness. 
(37)Beetop wildernessCertain Federal land within the Idaho Panhandle National Forest comprising approximately 12,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Beetop Wilderness. (38)Packsaddle wildernessCertain Federal land within the Idaho Panhandle National Forest comprising approximately 19,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Packsaddle Wilderness. 
(39)Blacktail pend oreille wildernessCertain Federal land within the Idaho Panhandle National Forest comprising approximately 5,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Blacktail Pend Oreille Wilderness. (40)Magee wildernessCertain Federal land within the Idaho Panhandle National Forest comprising approximately 35,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Magee Wilderness. 
(41)Tepee creek wildernessCertain Federal land within the Idaho Panhandle National Forest comprising approximately 5,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Tepee Creek Wilderness. (42)Trouble creek wildernessCertain Federal land within the Idaho Panhandle National Forest comprising approximately 6,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Trouble Creek Wilderness. 
(43)Graham coal wildernessCertain Federal land within the Idaho Panhandle National Forest comprising approximately 10,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Graham Coal Wilderness. (44)Kootenai peak wildernessCertain Federal land within the Idaho Panhandle National Forest comprising approximately 5,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Kootenai Peak Wilderness. 
(45)Katka wildernessCertain Federal land within the Idaho Panhandle National Forest comprising approximately 10,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Katka Wilderness. 106.Greater Hells Canyon ecosystem (a)DesignationIn order to protect the unique and endangered Greater Hells Canyon ecosystem, the areas described in this section are hereby designated as wilderness. 
(b)Hells Canyon Wilderness AdditionsThe following areas, consisting of a total of approximately 394,000 acres, are incorporated into the Hells Canyon Wilderness: (1)Rapid river additionCertain Federal land within the Payette National Forest and the Nez Perce-Clearwater National Forests comprising approximately 76,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be added to and administered as part of the Hells Canyon Wilderness. 
(2)Salmon face additionCertain Federal land within the Nez Perce-Clearwater National Forests comprising approximately 9,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be added to and administered as part of the Hells Canyon Wilderness. (3)Klopton creek/corral creek additionCertain Federal land within the Nez Perce-Clearwater National Forests comprising approximately 21,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be added to and administered as part of the Hells Canyon Wilderness. 
(4)Big canyon additionCertain Federal land within the Nez Perce-Clearwater National Forests comprising approximately 14,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be added to and administered as part of the Hells Canyon Wilderness. (5)Other hells canyon wilderness additionCertain Federal land within the Wallowa-Whitman National Forest comprising approximately 264,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be added to and administered as part of the Hells Canyon Wilderness. 
(c)Eagle Cap Wilderness AdditionsCertain Federal land within the Wallowa-Whitman National Forest comprising approximately 100,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be added to and administered as part of the Eagle Cap Wilderness. (d)New National Wilderness Preservation System ComponentsThe following areas are designated as new components of the National Wilderness Preservation System: 
(1)Lake fork wildernessCertain Federal land within the Wallowa-Whitman National Forest comprising approximately 12,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Lake Fork Wilderness. (2)Castle ridge wildernessCertain Federal land within the Wallowa-Whitman National Forest comprising approximately 7,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Castle Ridge Wilderness. 
(3)Homestead wildernessCertain Federal land within the Wallowa-Whitman National Forest comprising approximately 6,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Homestead Wilderness. 107.Islands in the Sky Wilderness (a)DesignationIn order to protect the unique and increasingly isolated ecological treasure of island mountain ranges in the Northern Rockies Bioregion, the areas described in this section are hereby designated as wilderness. 
(b)Wenaha-Tucannon Wilderness AdditionsThe following areas are incorporated into the Wenaha-Tucannon Wilderness: (1)Upper tucannon additionCertain Federal land within the Umatilla National Forest comprising approximately 13,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be added to and administered as part of the Wenaha-Tucannon Wilderness. 
(2)W–T additionCertain Federal land within the Umatilla National Forest comprising approximately 2,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be added to and administered as part of the Wenaha-Tucannon Wilderness. (3)Meadow creek additionCertain Federal land within the Umatilla National Forest comprising approximately 2,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be added to and administered as part of the Wenaha-Tucannon Wilderness. 
(c)North Fork John Day Wilderness AdditionsThe following areas are incorporated into the Wenaha-Tucannon Wilderness: (1)Greenhorn mountain additionCertain Federal land within the Malheur National Forest and the Wallowa-Whitman National Forest comprising approximately 24,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be added to and administered as part of the North Fork John Day Wilderness. 
(2)Jumpoff joe addition to north fork john day wildernessCertain Federal land within the Malheur National Forest and the Umatilla National Forest comprising approximately 7,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be added to and administered as part of the North Fork John Day Wilderness. (3)Twin mountain addition to north fork john day wildernessCertain Federal land within the Wallowa-Whitman National Forest comprising approximately 20,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be added to and administered as part of the North Fork John Day Wilderness. 
(d)Cloud Peak Wilderness AdditionsCertain Federal land within the Bighorn National Forest and land administered by the Worland Field Office of the Bureau of Land Management comprising approximately 203,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be added to and administered as part of the Cloud Peak Wilderness. (e)Monument rock wilderness additionCertain Federal land within the Malheur National Forest comprising approximately 5,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be added to and administered as part of the Monument Rock Wilderness. 
(f)Mount naomi wilderness additionCertain Federal land within the Caribou-Targhee National Forest comprising approximately 28,000 as generally depicted on the map entitled _____ and dated ______, which shall be added to and administered as part of the Mount Naomi Wilderness. (g)New National Wilderness Preservation System Components in the Kettle MountainsThe following areas within the Kettle Mountains are designated as new components of the National Wilderness Preservation System: 
(1)Thirteen mile wildernessCertain Federal land within the Colville National Forest comprising approximately 12,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Thirteen Mile Wilderness. (2)Bald snow wildernessCertain Federal land within the Colville National Forest comprising approximately 20,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Bald Snow Wilderness. 
(3)Copper/kettle wildernessCertain Federal land within the Colville National Forest comprising approximately 81,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Copper/Kettle Wilderness. (4)Huckleberry south wildernessCertain Federal land within the Colville National Forest comprising approximately 10,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Huckleberry South Wilderness. 
(5)Cougar mountain wildernessCertain Federal land within the Colville National Forest comprising approximately 6,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Cougar Mountain Wilderness. (6)Owl mountain wildernessCertain Federal land within the Colville National Forest comprising approximately 15,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Owl Mountain Wilderness. 
(7)Deer kettle wildernessCertain Federal land within the Colville National Forest comprising approximately 6,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Deer Kettle Wilderness. (8)Jackknife wildernessCertain Federal land within the Colville National Forest comprising approximately 9,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Jackknife Wilderness. 
(9)Paradise wildernessCertain Federal land within the Colville National Forest comprising approximately 9,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Paradise Wilderness. (10)Bulldog mountain wildernessCertain Federal land within the Colville National Forest comprising approximately 7,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Bulldog Mountain Wilderness. 
(h)New National Wilderness Preservation System Components in the Big Horn MountainsThe following areas within the Big Horn Mountains are designated as new components of the National Wilderness Preservation System: (1)Little bighorn wildernessCertain Federal land within the Bighorn National Forest comprising approximately 120,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Little Bighorn Wilderness. 
(2)Walker prairie wildernessCertain Federal land within the Bighorn National Forest comprising approximately 51,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Walker Prairie Wilderness. (3)Devil’s canyon wildernessCertain Federal land within the Bighorn National Forest comprising approximately 32,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Devil’s Canyon Wilderness. 
(4)Hideout creek wildernessCertain Federal land within the Bighorn National Forest comprising approximately 9,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Hideout Creek Wilderness. (5)Bear rocks wildernessCertain Federal land comprising approximately 25,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Bear Rocks Wilderness. 
(6)Horse creek mesa wildernessCertain Federal land within the Bighorn National Forest comprising approximately 42,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Horse Creek Mesa Wilderness. (7)Petes hole wildernessCertain Federal land within the Bighorn National Forest comprising approximately 20,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Petes Hole Wilderness. 
(8)Grommund creek wildernessCertain Federal land within the Bighorn National Forest comprising approximately 6,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Grommund Creek Wilderness. (9)Hazelton peaks wildernessCertain Federal land within the Bighorn National Forest comprising approximately 9,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Hazelton Peaks Wilderness. 
(10)Leigh creek wildernessCertain Federal land within the Bighorn National Forest comprising approximately 7,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Leigh Creek Wilderness. (11)Medicine lodge wildernessCertain Federal land within the Bighorn National Forest and land administered by the Worland Field Office of the Bureau of Land Management comprising approximately 23,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Medicine Lodge Wilderness. 
(12)Alkali creek wildernessCertain Federal land administered by the Worland Field Office of the Bureau of Land Management comprising approximately 17,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Alkali Creek Wilderness. (13)Trapper creek canyon wildernessCertain Federal land administered by the Worland Field Office of the Bureau of Land Management comprising approximately 17,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Trapper Creek Canyon Wilderness. 
(14)North fork powder river wildernessCertain Federal land administered by the Buffalo Field Office of the Bureau of Land Management comprising approximately 15,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the North Fork Powder River Wilderness. (15)Gardner mountain wildernessCertain Federal land administered by the Buffalo Field Office of the Bureau of Land Management comprising approximately 18,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Gardner Mountain Wilderness. 
(16)Honeycombs wildernessCertain Federal land administered by the Worland Field Office of the Bureau of Land Management comprising approximately 53,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Honeycombs Wilderness. (17)Buffalo creek wildernessCertain Federal land administered by the Worland Field Office of the Bureau of Land Management comprising approximately 27,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Buffalo Creek Wilderness. 
(18)Lysite mountain wildernessCertain Federal land administered by the Worland Lander Field Offices of the Bureau of Land Management comprising approximately 10,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Lysite Mountain Wilderness. (i)New National Wilderness Preservation System Components in the Pryor MountainsThe following areas within the Pryor Mountains are designated as components of the National Wilderness Preservation System: 
(1)Lost water canyon wildernessCertain Federal land within the Custer Gallatin National Forest, the Bighorn National Recreation Area, and land administered by the Billings Field Office of the Bureau of Land Management comprising approximately 63,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Lost Water Canyon Wilderness. (2)Big pryor mountain wildernessCertain Federal land within the Custer Gallatin National Forest comprising approximately 39,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Big Pryor Mountain Wilderness. 
(j)Other New National Wilderness Preservation System ComponentsThe following areas are designated as new components of the National Wilderness Preservation System: (1)Willow springs wildernessCertain Federal land within the Umatilla National Forest comprising approximately 9,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Willow Springs Wilderness. 
(2)Asotin creek wildernessCertain Federal land within the Umatilla National Forest comprising approximately 16,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Asotin Creek Wilderness. (3)Spangler wildernessCertain Federal land within the Umatilla National Forest comprising approximately 6,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Spangler Wilderness. 
(4)Wenatchee creek wildernessCertain Federal land within the Umatilla National Forest comprising approximately 19,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Wenatchee Creek Wilderness. (5)Walla walla wildernessCertain Federal land within the Umatilla National Forest comprising approximately 35,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Walla Walla Wilderness. 
(6)Grand ronde wildernessCertain Federal land within the Umatilla National Forest and the Wallowa-Whitman National Forest comprising approximately 19,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Grande Ronde Wilderness. (7)Texas butte wildernessCertain Federal land within the Umatilla National Forest comprising approximately 8,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Texas Butte Wilderness. 
(8)Skookum wildernessCertain Federal land within the Umatilla National Forest comprising approximately 9,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Skookum Wilderness. (9)Potamus wildernessCertain Federal land within the Umatilla National Forest comprising approximately 6,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Potamus Wilderness. 
(10)South fork-tower wildernessCertain Federal land within the Umatilla National Forest comprising approximately 16,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the South Fork-Tower Wilderness. (11)East john day wildernessCertain Federal land within the Umatilla National Forest and the Wallowa-Whitman National Forest comprising approximately 6,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the East John Day Wilderness. 
(12)Horseshoe ridge wildernessCertain Federal land within the Umatilla National Forest comprising approximately 6,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Horseshoe Ridge Wilderness. (13)Hellhole wildernessCertain Federal land within the Umatilla National Forest comprising approximately 67,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Hellhole Wilderness. 
(14)Mount emily wildernessCertain Federal land within the Wallowa-Whitman National Forest comprising approximately 9,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Mount Emily Wilderness. (15)Upper grande ronde wildernessCertain Federal land within the Wallowa-Whitman National Forest comprising approximately 12,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Upper Grande Ronde Wilderness. 
(16)Joseph canyon wildernessCertain Federal land within the Wallowa-Whitman National Forest comprising approximately 24,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Joseph Canyon Wilderness. (17)Tope creek wildernessCertain Federal land within the Wallowa-Whitman National Forest comprising approximately 9,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Tope Creek Wilderness. 
(18)Baldy mountain wildernessCertain Federal land within the Malheur National Forest comprising approximately 6,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Baldy Mountain Wilderness. (19)Dixie butte wildernessCertain Federal land within the Malheur National Forest comprising approximately 8,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Dixie Butte Wilderness. 
(20)Murderers creek wildernessCertain Federal land within the Malheur National Forest comprising approximately 21,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Murderers Creek Wilderness. (21)Glacier mountain wildernessCertain Federal land within the Malheur National Forest comprising approximately 16,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Glacier Mountain Wilderness. 
(22)Malheur river wildernessCertain Federal land within the Malheur National Forest comprising approximately 6,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Malheur River Wilderness. (23)Mcclellan mountain wildernessCertain Federal land within the Malheur National Forest comprising approximately 23,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the McClellan Mountain Wilderness. 
(24)Myrtle-silvies wildernessCertain Federal land within the Malheur National Forest comprising approximately 11,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Myrtle-Silvies Wilderness. (25)Nipple butte wildernessCertain Federal land within the Malheur National Forest comprising approximately 13,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Nipple Butte Wilderness. 
(26)West malheur wildernessCertain Federal land within the Malheur National Forest comprising approximately 5,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the West Malheur Wilderness. (27)Shaketable wildernessCertain Federal land within the Malheur National Forest comprising approximately 8,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Shaketable Wilderness. 
(28)Utley butte wildernessCertain Federal land within the Malheur National Forest comprising approximately 11,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Utley Butte Wilderness. (29)Flint range wildernessCertain Federal land within the Beaverhead-Deerlodge National Forest comprising approximately 73,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as Flint Range Wilderness. 
(30)Fred burr wildernessCertain Federal land within the Beaverhead-Deerlodge National Forest comprising approximate 6,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as Fred Burr Wilderness. (31)Elkhorn mountains wildernessCertain Federal land within the Helena National Forest and land administered by the Butte Field Office of the Bureau of Land Management comprising approximately 88,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as Elkhorn Mountains Wilderness. 
(32)Cache peak wildernessCertain Federal land within the Sawtooth National Forest comprising approximately 27,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Cache Peak Wilderness. (33)Sublett wildernessCertain Federal land within the Sawtooth National Forest comprising approximately 7,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Sublett Wilderness. 
(34)Burnt basin/black pine wildernessCertain Federal land within the Sawtooth National Forest comprising approximately 44,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Burnt Basin/Black Pine Wilderness. (35)Mount harrison wildernessCertain Federal land within the Sawtooth National Forest comprising approximately 30,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Mount Harrison Wilderness. 
(36)Fifth fork rock creek wildernessCertain Federal land within the Sawtooth National Forest comprising approximately 17,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Fifth Fork Rock Creek Wilderness. (37)Third fork rock creek wildernessCertain Federal land within the Sawtooth National Forest comprising approximately 14,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Third Fork Rock Creek Wilderness. 
(38)Cottonwood wildernessCertain Federal land within the Sawtooth National Forest comprising approximately 11,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Cottonwood Wilderness. (39)Mahogany butte wildernessCertain Federal land within the Sawtooth National Forest comprising approximately 21,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Mahogany Butte Wilderness. 
(40)Thorobred wildernessCertain Federal land within the Sawtooth National Forest comprising approximately 6,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Thorobred Wilderness. (41)Worm creek wildernessCertain Federal land within the Caribou-Targhee National Forest comprising approximately 42,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Worm Creek Wilderness. 
(42)Swan creek mountain wildernessCertain Federal land within the Caribou-Targhee National Forest comprising approximately 7,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Swan Creek Wilderness. (43)Gibson wildernessCertain Federal land within the Caribou-Targhee National Forest comprising approximately 8,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Gibson Wilderness. 
(44)Paris peak wildernessCertain Federal land within the Caribou-Targhee National Forest comprising approximately 9,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Paris Peak Wilderness. (45)Station creek wildernessCertain Federal land within the Caribou-Targhee National Forest comprising approximately 9,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Station Creek Wilderness. 
(46)Mink creek wildernessCertain Federal land within the Caribou-Targhee National Forest comprising approximately 16,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Mink Creek Wilderness. (47)Liberty creek wildernessCertain Federal land within the Caribou-Targhee National Forest comprising approximately 15,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Liberty Creek Wilderness. 
(48)Williams creek wildernessCertain Federal land within the Caribou-Targhee National Forest comprising approximately 10,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Williams Creek Wilderness. (49)Stauffer creek wildernessCertain Federal land within the Caribou-Targhee National Forest comprising approximately 6,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Stauffer Creek Wilderness. 
(50)Sherman peak wildernessCertain Federal land within the Caribou-Targhee National Forest comprising approximately 8,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Sherman Peak Wilderness. (51)Soda point wildernessCertain Federal land within the Caribou-Targhee National Forest comprising approximately 23,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Soda Point Wilderness. 
(52)Clarkston mountain wildernessCertain Federal land within the Caribou-Targhee National Forest comprising approximately 16,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Clarkston Mountain Wilderness. (53)Malad wildernessCertain Federal land within the Caribou-Targhee National Forest comprising approximately 7,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Malad Wilderness. 
(54)Oxford mountain wildernessCertain Federal land within the Caribou-Targhee National Forest comprising approximately 41,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Oxford Mountain Wilderness. (55)Elkhorn mountain wildernessCertain Federal land within the Caribou-Targhee National Forest comprising approximately 42,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Elkhorn Mountain Wilderness. 
(56)Bonneville peak wildernessCertain Federal land within the Caribou-Targhee National Forest comprising approximately 32,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Bonneville Peak Wilderness. (57)North pebble wildernessCertain Federal land within the Caribou-Targhee National Forest comprising approximately 5,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the North Pebble Wilderness. 
(58)Toponce wildernessCertain Federal land within the Caribou-Targhee National Forest comprising approximately 18,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Toponce Wilderness. (59)Scout mountain wildernessCertain Federal land within the Caribou-Targhee National Forest comprising approximately 25,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Scout Mountain Wilderness. 
(60)West mink areaCertain Federal land within the Caribou-Targhee National Forest comprising approximately 20,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the West Mink Wilderness. (61)Cuddy mountain wildernessCertain Federal land within the Payette National Forest comprising approximately 41,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Cuddy Mountain Wilderness. 
(62)Council mountain wildernessCertain Federal land within the Payette National Forest comprising approximately 17,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Council Mountain Wilderness. (63)Mccullough peaks wildernessCertain Federal land administered by the Cody Field Office of the Bureau of Land Management comprising approximately 38,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the McCullough Peaks Wilderness. 
(64)Tatman mountain wildernessCertain Federal land administered by the Worland Field Office of the Bureau of Land Management comprising approximately 25,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Tatman Mountain Wilderness. (65)Fivemile creek wildernessCertain Federal land administered by the Worland Field Office of the Bureau of Land Management comprising approximately 24,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Fivemile Creek Mountain Wilderness. 
(66)Bobcat draw badlands wildernessCertain Federal land administered by the Worland Field Office of the Bureau of Land Management comprising approximately 30,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Bobcat Draw Wilderness. (67)Cedar bighorn wildernessCertain Federal land administered by the Worland Field Office of the Bureau of Land Management comprising approximately 39,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Cedar Bighorn Wilderness. 
(68)Copper mountain wildernessCertain Federal land administered by the Lander Field Office of the Bureau of Land Management comprising approximately 7,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Copper Mountain Wilderness. (69)Fuller peak wildernessCertain Federal land administered by the Lander Field Office of the Bureau of Land Management comprising approximately 10,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Fuller Peak Wilderness. 
(70)Lysite badlands wildernessCertain Federal land administered by the Lander Field Office of the Bureau of Land Management comprising approximately 14,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Lysite Badlands Wilderness. (71)Hoodoo mountain wildernessCertain Federal land within the public lands administered by the Missoula Field Office of the Bureau of Land Management comprising approximately 11,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Hoodoo Mountain Wilderness. 
(72)Wales creek wildernessCertain Federal lands within the public lands administered by the Missoula Field Office of the Bureau of Land Management comprising approximately 12,000 acres as generally depicted on the map entitled _____ and dated ______, which shall be known as the Wales Creek Wilderness. 108.Wilderness in biological connecting corridors (a)DesignationIn order to protect the unique and increasingly isolated ecological treasure of island mountain ranges in biological connecting corridors, the areas described in this section, are hereby designated as wilderness. 
(b)Sapphire Mountains/Continental Divide CorridorThe following areas in this corridor, designated in title II, are hereby designated as wilderness: (1)Welcome creek wilderness additionCertain Federal land within the Lolo National Forest comprising approximately 1,000 acres, as generally depicted on the map entitled _____ and dated _____, which shall be added to and administered as part of the Welcome Creek Wilderness. 
(2)Anaconda-pintler wilderness additionCertain Federal land within the Bitterroot and Beaverhead-Deerlodge National Forest comprising approximately 194,000 acres, as generally depicted on the map entitled _____ and dated ______, which shall be added to and administered as part of the Anaconda-Pintler Wilderness. (3)Stony mountain wildernessCertain Federal land within the Bitterroot, Lolo and Beaverhead-Deerlodge National Forest comprising approximately 120,000 acres, as generally depicted on the map entitled _____ and dated ______, which shall be known as the Stony Mountain Wilderness. 
(4)Quigg peak wildernessCertain Federal land within the Lolo and Beaverhead-Deerlodge National Forests and land administered by the Missoula Field Office of the Bureau of Land Management comprising approximately 77,000 acres, as generally depicted on the map entitled _____ and dated ______, which shall be known as the Quigg Peak Wilderness. (5)Silver king wildernessCertain Federal land within the Lolo and Beaverhead-Deerlodge National Forest comprising approximately 50,000 acres, as generally depicted on the map entitled _____ and dated ______, which shall be known as the Silver King Wilderness. 
(6)Emerine wildernessCertain Federal land within the Beaverhead-Deerlodge National Forest comprising approximately 15,000 acres, as generally depicted on the map entitled _____ and dated ______, which shall be known as the Emerine Wilderness. (7)Sleeping child wildernessCertain Federal land within the Bitterroot National Forest comprising approximately 21,000 acres, as generally depicted on the map entitled _____ and dated ______, which shall be known as the Sleeping Child Wilderness. 
(c)Jocko Mountains/Cabinet Mountains CorridorThe following areas in this corridor, designated in title II, are hereby designated as wilderness: (1)Mount bushnell wildernessCertain Federal land within the Lolo National Forest comprising approximately 42,000 acres, as generally depicted on the map entitled _____ and dated ______, which shall be known as the Mount Bushnell Wilderness. 
(2)Cherry peak wildernessCertain Federal land within the Lolo National Forest comprising approximately 38,000 acres, as generally depicted on the map entitled _____ and dated _____, which shall be known as the Cherry Peak Wilderness. (3)Patrick’s knob/north cutoffCertain Federal land within the Lolo National Forest comprising approximately 17,000 acres, as generally depicted on the map entitled _____ and dated ______, which shall be known as the Patrick’s Knob/North Cutoff Wilderness. 
(4)South siegel/south cutoff wildernessCertain Federal land within the Lolo National Forest comprising approximately 13,000 acres, as generally depicted on the map entitled _____ and dated ______, which shall be known as the South Siegel Wilderness. (5)North siegel wildernessCertain Federal land within the Lolo National Forest comprising approximately 9,000 acres, as generally depicted on the map entitled _____ and dated ______, which shall be known as the North Siegel Wilderness. 
(6)Reservation divide wildernessCertain Federal land within the Lolo National Forest comprising approximately 19,000 acres, as generally depicted on the map entitled _____ and dated ______, which shall be known as the Reservation Divide Wilderness. (d)Nine mile/Great burn corridorThe following areas in this corridor, designated in title II, are hereby designated as wilderness: 
(1)Burdette wildernessCertain Federal land within the Lolo National Forest comprising approximately 16,000 acres, as generally depicted on the map entitled _____ and dated ______, which shall be known as the Burdette Wilderness. (2)Petty mountain wildernessCertain Federal land within the Lolo National Forest comprising approximately 16,000 acres, as generally depicted on the map entitled _____ and dated ______, which shall be known as the Petty Mountain Wilderness. 
(3)Gillman creek wildernessCertain Federal land within the Lolo National Forest comprising approximately 8,000 acres, as generally depicted on the map entitled _____ and dated ______, which shall be known as the Gillman Creek Wilderness. (e)Anaconda-Pintler-Divide corridorThe following areas in this corridor, designated in title II, are hereby designated as wilderness: 
(1)Fleecer wildernessCertain Federal land within the Beaverhead-Deerlodge National Forest comprising approximately 36,000 acres, as generally depicted on the map entitled _____ and dated ______, which shall be known as the Fleecer Wilderness. (2)Highlands wildernessCertain Federal land within the Beaverhead-Deerlodge National Forest comprising approximately 21,000 acres, as generally depicted on the map entitled _____ and dated ______, which shall be known as the Highlands Wilderness. 
(3)Basin creek wildernessCertain Federal land within the Beaverhead-Deerlodge National Forest comprising approximately 9,000 acres, as generally depicted on the map entitled _____ and dated ______, which shall be known as the Basin Creek Wilderness. (4)Granulated mountains wildernessCertain Federal land within the Beaverhead-Deerlodge National Forest comprising approximately 14,000 acres, as generally depicted on the map entitled _____ and dated ______, which shall be known as the Granulated Mountains Wilderness. 
(5)Lower boulder wildernessCertain Federal land administered by the Butte Field Office of the Bureau of Land Management comprising approximately 6,000 acres, as generally depicted on the map entitled _____ and dated ______, which shall be known as the Lower Boulder Wilderness. (6)Ruby range wildernessCertain Federal land administered by the Dillon Field Office of the Bureau of Land Management comprising approximately 27,000 acres, as generally depicted on the map entitled _____ and dated ___________, which shall be known as the Ruby Range Wilderness. 
(7)Humbug spires wildernessCertain Federal land administered by the Butte Field Office of the Bureau of Land Management comprising approximately 12,000 acres, as generally depicted on the map entitled _____ and dated _________, which shall be known as the Humbug Spires Wilderness. (f)Ten lakes/Cabinet/Yaak corridorThe following areas in this corridor, designated in title II, are hereby designated as wilderness: 
(1)Gold hill wildernessCertain Federal land within the Kootenai National Forest comprising approximately 6,000 acres, as generally depicted on the map entitled _____ and dated ______, which shall be known as the Gold Hill Wilderness. (2)Gold hill west wildernessCertain Federal land within the Kootenai National Forest comprising approximately 16,000 acres, as generally depicted on the map entitled _____ and dated ______, which shall be known as the Gold Hill West Wilderness. 
(3)Zulu creek wildernessCertain Federal land within the Kootenai National Forest comprising approximately 6,000 acres, as generally depicted on the map entitled _____ and dated ______, which shall be known as the Zulu Creek Wilderness. (4)Good creek wildernessCertain Federal land within the Kootenai National Forest comprising approximately 8,000 acres, as generally depicted on the map entitled _____ and dated ______, which shall be known as the Good Creek Wilderness. 
(g)Cabinet/Yaak/Great burn complex corridorThe following areas in this corridor, designated in title II, are hereby designated as wilderness: (1)Maple peak wildernessCertain Federal land within the Lolo, Idaho Panhandle, and Kootenai National Forests comprising approximately 19,000 acres, as generally depicted on the map entitled _____ and dated ______, which shall be known as the Maple Peak Wilderness. 
(2)Storm creek wildernessCertain Federal land within the Idaho Panhandle and Kootenai National Forest comprising approximately 8,000 acres, as generally depicted on the map entitled _____ and dated ______, which shall be known as the Storm Creek Wilderness. (3)Hammond creek wildernessCertain Federal land within the Idaho Panhandle National Forest comprising approximately 17,000 acres, as generally depicted on the map entitled _____ and dated ______, which shall be known as the Hammond Creek Wilderness. 
(4)North fork wildernessCertain Federal land within the Idaho Panhandle National Forest comprising approximately 31,000 acres, as generally depicted on the map entitled _____ and dated ______, which shall be known as the North Fork Wilderness. (5)Big creek wildernessCertain Federal land within the Idaho Panhandle National Forest comprising approximately 76,000 acres, as generally depicted on the map entitled _____ and dated ______, which shall be known as the Big Creek Wilderness. 
(6)Bobtail peak wildernessCertain Federal land within the Idaho Panhandle National Forest comprising approximately 12,000 acres, as generally depicted on the map entitled _____ and dated ______, which shall be known as the Bobtail Peak Wilderness. (7)East cathedral peak wildernessCertain Federal land within the Idaho Panhandle National Forest comprising approximately 22,000 acres, as generally depicted on the map entitled _____ and dated ______, which shall be known as the East Cathedral Peak Wilderness. 
(8)East fork elk wildernessCertain Federal land within the Kootenai National Forest comprising approximately 7,000 acres, as generally depicted on the map entitled _____ and dated ______, which shall be known as the East Fork Elk Wilderness. (9)West fork elk wildernessCertain Federal land within the Kootenai National Forest comprising approximately 5,000 acres, as generally depicted on the map entitled _____ and dated _____, which shall be known as the West Fork Elk Wilderness. 
(10)Spion kop wildernessCertain Federal land within the Idaho Panhandle National Forest comprising approximately 22,000 acres, as generally depicted on the map entitled _____ and dated ______, which shall be known as the Spion Kop Wilderness. (11)Roland point wildernessCertain Federal land within the Idaho Panhandle National Forest comprising approximately 6,000 acres, as generally depicted on the map entitled _____ and dated ______, which shall be known as the Roland Point Wilderness. 
(12)Trout creek wildernessCertain Federal land within the Idaho Panhandle and Kootenai National Forests comprising approximately 39,000 acres, as generally depicted on the map entitled _____ and dated ______, which shall be known as the Trout Creek Wilderness. (13)Wonderful peak wildernessCertain Federal land within the Idaho Panhandle and Lolo National Forest comprising approximately 6,000 acres, as generally depicted on the map entitled _____ and dated ______, which shall be known as the Wonderful Peak Wilderness. 
(14)Stevens peak wildernessCertain Federal land within the Idaho Panhandle and Lolo National Forest comprising approximately 5,000 acres, as generally depicted on the map entitled _____ and dated ______, which shall be known as the Stevens Peak Wilderness. (15)Evans gulch wildernessCertain Federal land within the Lolo National Forest comprising approximately 8,000 acres, as generally depicted on the map entitled _____ and dated ______, which shall be known as the Evans Gulch Wilderness. 
(16)Gilt edge-silver creek wildernessCertain Federal land within the Lolo National Forest comprising approximately 10,000 acres, as generally depicted on the map entitled _____ and dated ______, which shall be known as the Gilt Edge-Silver Creek Wilderness. (17)Ward eagle wildernessCertain Federal land within the Lolo National Forest comprising approximately 9,000 acres, as generally depicted on the map entitled _____ and dated ______, which shall be known as the Ward Eagle Wilderness. 
(18)Marble point wildernessCertain Federal land within the Lolo National Forest comprising approximately 13,000 acres, as generally depicted on the map entitled _____ and dated ______, which shall be known as the Marble Point Wilderness. (h)Anaconda-Pintler/Bitterroot mountains corridorThe following areas in this corridor, designated in title II, are hereby designated as wilderness: 
(1)West pioneers wildernessCertain Federal land within the Beaverhead-Deerlodge National Forest comprising approximately 230,000 acres, as generally depicted on the map entitled _____ and dated ______, which shall be known as the West Pioneers Wilderness. (2)Cattle gulch ridge wildernessCertain Federal land within the Beaverhead-Deerlodge National Forest comprising approximately 19,000 acres, as generally depicted on the map entitled _____ and dated ______, which shall be known as the Cattle Gulch Ridge Wilderness. 
(3)East pioneers/call mountain wildernessCertain Federal land within the Beaverhead-Deerlodge National Forests and land administered by the Dillon Field Office of the Bureau of Land Management comprising approximately 160,000 acres, as generally depicted on the map entitled _____ and dated ______, which shall be known as the East Pioneers/Call Mountain Wilderness. (i)Frank church/Greater yellowstone corridorThe following areas in this corridor, designated in title II, are hereby designated as wilderness: 
(1)Tolan creek wildernessCertain Federal land within the Bitterroot National Forest comprising approximately 7,000 acres, as generally depicted on the map entitled _____ and dated ______, which shall be known as the Tolan Creek Wilderness. (2)Allan mountain wildernessCertain Federal land within the Bitterroot and Salmon-Challis National Forest comprising approximately 151,000 acres, as generally depicted on the map entitled _____ and dated ______, which shall be known as the Allan Mountain Wilderness. 
(3)Anderson mountain wildernessCertain Federal land within the Beaverhead-Deerlodge and Salmon-Challis National Forest comprising approximately 49,000 acres, as generally depicted on the map entitled _____ and dated ______, which shall be known as the Anderson Mountain Wilderness. (4)West big hole wildernessCertain Federal land within the Beaverhead-Deerlodge and Salmon-Challis National Forest comprising approximately 210,000 acres, as generally depicted on the map entitled _____ and dated ______, which shall be known as the West Big Hole Wilderness. 
(5)Goat mountain wildernessCertain Federal land within the Beaverhead-Deerlodge and Salmon-Challis National Forest comprising approximately 45,000 acres, as generally depicted on the map entitled _____ and dated ______, which shall be known as the Goat Mountain Wilderness. (6)Italian peaks wildernessCertain Federal land within the Beaverhead-Deerlodge, Salmon-Challis, and Caribou-Targhee National Forest and land administered by the Salmon Field Office of the Bureau of Land Management comprising approximately 305,000 acres, as generally depicted on the map entitled _____ and dated ______, which shall be known as the Italian Peaks Wilderness. 
(7)Garfield mountain wildernessCertain Federal land within the Beaverhead-Deerlodge and Caribou-Targhee National Forest comprising approximately 92,000 acres, as generally depicted on the map entitled _____ and dated ______, which shall be known as the Garfield Mountain Wilderness. (8)Four eyes canyon wildernessCertain Federal land within the Beaverhead-Deerlodge National Forest comprising approximately 8,000 acres, as generally depicted on the map entitled _____ and dated ______, which shall be known as the Four Eyes Canyon Wilderness. 
(9)Tendoy mountains wildernessCertain Federal land within the Beaverhead-Deerlodge National Forests and land administered by the Dillon Field Office of the Bureau of Land Management comprising approximately 83,000 acres, as generally depicted on the map entitled _____ and dated ______, which shall be known as the Tendoy Mountains Wilderness. (10)Henneberry ridge wildernessCertain Federal land administered by the Dillon Field Office of the Bureau of Land Management comprising approximately 12,000 acres, as generally depicted on the map entitled _____ and dated ___________, which shall be known as the Henneberry Ridge Wilderness. 
(11)Black tail mountains wildernessCertain Federal land administered by the Dillon Field Office of the Bureau of Land Management comprising approximately 15,000 acres, as generally depicted on the map entitled _____ and dated _________, which shall be known as the Black Tail Mountains Wilderness. (12)Saginaw creek wildernessCertain Federal land within the Beaverhead-Deerlodge National Forest comprising approximately 9,000 acres, as generally depicted on the map entitled _____ and dated ______, which shall be known as the Saginaw Creek Wilderness. 
(13)Tash peak wildernessCertain Federal land within the Beaverhead-Deerlodge National Forest comprising approximately 53,000 acres, as generally depicted on the map entitled _____ and dated ______, which shall be known as the Tash Peak Wilderness. (14)Beaver lakes wildernessCertain Federal land within the Beaverhead-Deerlodge National Forest comprising approximately 7,000 acres, as generally depicted on the map entitled _____ and dated ______, which shall be known as the Beaver Lakes Wilderness. 
(15)Agency creek wildernessCertain Federal land within the Salmon-Challis National Forest comprising approximately 6,000 acres, as generally depicted on the map entitled _____ and dated ______, which shall be known as the Agency Creek Wilderness. (16)Freezeout wildernessCertain Federal land within the Caribou-Targhee and Beaverhead-Deerlodge National Forests comprising approximately 37,000 acres, as generally depicted on the map entitled _____ and dated ______, which shall be known as the Freezeout Wilderness. 
(17)Two top wildernessCertain Federal land within the Caribou-Targhee National Forest comprising approximately 7,000 acres, as generally depicted on the map entitled _____ and dated ______, which shall be known as the Two Top Wilderness. (18)Centennials wildernessCertain Federal land within the Caribou-Targhee and Beaverhead-Deerlodge National Forests and land administered by the Dillon Field Office of the Bureau of Land Management comprising approximately 88,000 acres, as generally depicted on the map entitled _____ and dated ______, which shall be known as the Centennials Wilderness. 
(19)Little bear creek wildernessCertain Federal land within the Beaverhead-Deerlodge National Forest comprising approximately 7,000 acres, as generally depicted on the map entitled _____ and dated ______, which shall be known as the Little Bear Creek Wilderness. (j)Lemhi mountains corridorThe following areas in this corridor, designated in title II, are hereby designated as wilderness: 
(1)North lemhi mountains wildernessCertain Federal land within the Salmon-Challis National Forest and land administered by the Challis Field Office of the Bureau of Land Management comprising approximately 309,000 acres, as generally depicted on the map entitled _____ and dated ______, which shall be known as the North Lemhi Mountains Wilderness. (2)South lemhi wildernessCertain Federal land within the Salmon-Challis, and Caribou-Targhee National Forests and land administered by the Upper Snake Field Office of the Bureau of Land Management comprising approximately 173,000 acres, as generally depicted on the map entitled _____ and dated ______, which shall be known as the South Lemhi Wilderness. 
(3)Warm canyon wildernessCertain Federal land within the Salmon-Challis National Forest comprising approximately 7,000 acres, as generally depicted on the map entitled _____ and dated ______, which shall be known as the Warm Canyon Wilderness. (4)Goldbug ridge wildernessCertain Federal land within the Salmon-Challis National Forest comprising approximately 13,000 acres, as generally depicted on the map entitled _____ and dated ______, which shall be known as the Goldbug Ridge Wilderness. 
(5)Sal mountain wildernessCertain Federal land within the Salmon-Challis National Forest comprising approximately 14,000 acres, as generally depicted on the map entitled _____ and dated ______, which shall be known as the Sal Mountain Wilderness. (k)Lost river range corridorThe following areas in this corridor, designated in title II, are hereby designated as wilderness: 
(1)Borah peak wildernessCertain Federal land within the Salmon-Challis National Forest and land administered by the Challis Field Office of the Bureau of Land Management comprising approximately 155,000 acres, as generally depicted on the map entitled _____ and dated ______, which shall be known as the Borah Peak Wilderness. (2)King mountain wildernessCertain Federal land within the Salmon-Challis National Forest comprising approximately 87,000 acres, as generally depicted on the map entitled _____ and dated ______, which shall be known as the King Mountain Wilderness. 
(3)Grouse peak wildernessCertain Federal land within the Salmon-Challis National Forest comprising approximately 9,000 acres, as generally depicted on the map entitled _____ and dated ______, which shall be known as the Grouse Peak Wilderness. (4)Red hill wildernessCertain Federal land within the Salmon-Challis National Forest comprising approximately 15,000 acres, as generally depicted on the map entitled _____ and dated ______, which shall be known as the Red Hill Wilderness. 
(5)Jumpoff mountain wildernessCertain Federal land within the Salmon-Challis National Forest comprising approximately 14,000 acres, as generally depicted on the map entitled _____ and dated ______, which shall be known as the Jumpoff Mountain Wilderness. (6)Wood canyon wildernessCertain Federal land within the Salmon-Challis National Forest comprising approximately 8,000 acres, as generally depicted on the map entitled _____ and dated ______, which shall be known as the Wood Canyon Wilderness. 
(7)Pahsimeroi wildernessCertain Federal land within the Salmon-Challis National Forest comprising approximately 73,000 acres, as generally depicted on the map entitled _____ and dated ______, which shall be known as the Pahsimeroi Wilderness. (8)Burnt creek wildernessCertain Federal land administered by the Upper Snake and Challis Field Offices of the Bureau of Land Management comprising approximately 22,000 acres, as generally depicted on the map entitled _____ and dated ______, which shall be known as the Burnt Creek Wilderness. 
(9)Hawley mountain wildernessCertain Federal land administered by the Upper Snake Field Office of the Bureau of Land Management comprising approximately 17,000 acres, as generally depicted on the map entitled _____ and dated ______, which shall be known as the Hawley Mountain Wilderness. (l)Boulder/White clouds/Lost river range corridorThe following areas in this corridor, designated in title II, are hereby designated as wilderness: 
(1)Jerry peak wildernessCertain Federal land administered by the Challis Field Office of the Bureau of Land Management comprising approximately 28,000 acres, as generally depicted on the map entitled _____ and dated ______, which shall be known as the Jerry Peak Wilderness. (2)Jerry peak west wildernessCertain Federal land administered by the Challis Field Office of the Bureau of Land Management comprising approximately 12,000 acres, as generally depicted on the map entitled _____ and dated ______, which shall be known as the Jerry Peak West Wilderness. 
(3)Corral-horse basin wildernessCertain Federal land administered by the Challis Field Office of the Bureau of Land Management comprising approximately 47,000 acres, as generally depicted on the map entitled _____ and dated ______, which shall be known as the Corral-Horse Basin Wilderness. (4)Appendicitis hill wildernessCertain Federal land administered by the Upper Snake Field Office of the Bureau of Land Management comprising approximately 22,000 acres, as generally depicted on the map entitled _____ and dated ______, which shall be known as the Appendicitis Hill Wilderness. 
(5)White-knob mountains wildernessCertain Federal land administered by the Upper Snake Field Office of the Bureau of Land Management comprising approximately 10,000 acres, as generally depicted on the map entitled _____ and dated ______, which shall be known as the White-Knob Mountains Wilderness. (m)Greater glacier/Greater yellowstone corridorThe following areas in this corridor, designated in title II, are hereby designated as wilderness: 
(1)Tenderfoot wildernessCertain Federal land within the Lewis and Clark National Forest comprising approximately 105,000 acres, as generally depicted on the map entitled _____ and dated _____, which shall be known as the Tenderfoot Wilderness. (2)Middle fork judith wildernessCertain Federal land within the Lewis and Clark National Forest comprising approximately 84,000 acres, as generally depicted on the map entitled _____ and dated _____, which shall be known as the Middle Fork Judith Wilderness. 
(3)Pilgrim creek wildernessCertain Federal land within the Lewis and Clark National Forest comprising approximately 47,000 acres, as generally depicted on the map entitled _____ and dated _____, which shall be known as the Pilgrim Creek Wilderness. (4)Paine gulch wildernessCertain Federal land within the Lewis and Clark National Forest comprising approximately 8,000 acres, as generally depicted on the map entitled _____ and dated _____, which shall be known as the Paine Gulch Wilderness. 
(5)Sawmill gulch wildernessCertain Federal land within the Lewis and Clark National Forest comprising approximately 12,000 acres, as generally depicted on the map entitled _____ and dated _____, which shall be known as the Sawmill Gulch Wilderness. (6)Spring creek wildernessCertain Federal land within the Lewis and Clark National Forest comprising approximately 18,000 acres, as generally depicted on the map entitled _____ and dated _____, which shall be known as the Spring Creek Wilderness. 
(7)TW mountain wildernessCertain Federal land within the Lewis and Clark National Forest comprising approximately 8,000 acres, as generally depicted on the map entitled _____ and dated _____, which shall be known as the TW Mountain Wilderness. (8)Big baldy wildernessCertain Federal land within the Lewis and Clark National Forest comprising approximately 43,000 acres, as generally depicted on the map entitled _____ and dated _____, which shall be known as the Big Baldy Wilderness. 
(9)Stanford wildernessCertain Federal land within the Lewis and Clark National Forest comprising approximately 10,000 acres, as generally depicted on the map entitled _____ and dated _____, which shall be known as the Stanford Wilderness. (10)Tollgate-sheep wildernessCertain Federal land within the Lewis and Clark National Forest comprising approximately 25,000 acres, as generally depicted on the map entitled _____ and dated _____, which shall be known as the Tollgate-Sheep Wilderness. 
(11)Mount high wildernessCertain Federal land within the Lewis and Clark National Forest comprising approximately 33,000 acres, as generally depicted on the map entitled _____ and dated _____, which shall be known as the Mount High Wilderness. (12)Bluff mountain wildernessCertain Federal land within the Lewis and Clark National Forest comprising approximately 37,000 acres, as generally depicted on the map entitled _____ and dated _____, which shall be known as the Bluff Mountain Wilderness. 
(13)North fork smith wildernessCertain Federal land within the Lewis and Clark National Forest comprising approximately 9,000 acres, as generally depicted on the map entitled _____ and dated _____, which shall be known as the North Fork Smith Wilderness. (14)Big snowies wildernessCertain Federal land within the Lewis and Clark National Forest and land administered by the Lewistown Field Office of the Bureau of Land Management comprising approximately 105,000 acres, as generally depicted on the map entitled _____ and dated _____, which shall be known as the Big Snowies Wilderness. 
(15)Highwoods wildernessCertain Federal land within the Lewis and Clark National Forest comprising approximately 25,000 acres, as generally depicted on the map entitled _____ and dated _____, which shall be known as the Highwoods Wilderness. (16)Highwood baldy wildernessCertain Federal land within the Lewis and Clark National Forest comprising approximately 16,000 acres, as generally depicted on the map entitled _____ and dated _____, which shall be known as the Highwood Baldy Wilderness. 
(17)Calf creek wildernessCertain Federal land within the Lewis and Clark National Forest comprising approximately 10,000 acres, as generally depicted on the map entitled _____ and dated _____, which shall be known as the Calf Creek Wilderness. (18)Eagle creek wildernessCertain Federal land within the Lewis and Clark National Forest comprising approximately 6,000 acres, as generally depicted on the map entitled _____ and dated _____, which shall be known as the Eagle Creek Wilderness. 
(19)Castle mountains wildernessCertain Federal land within the Lewis and Clark National Forest comprising approximately 28,000 acres, as generally depicted on the map entitled _____ and dated _____, which shall be known as the Castle Mountains Wilderness. (20)Box canyon wildernessCertain Federal land within the Lewis and Clark National Forest comprising approximately 15,000 acres, as generally depicted on the map entitled _____ and dated _____, which shall be known as the Box Canyon Wilderness. 
(21)Crazy mountains wildernessCertain Federal land within the Lewis and Clark National Forest and the Custer Gallatin National Forest comprising approximately 159,000 acres, as generally depicted on the map entitled _____ and dated ______, which shall be known as the Crazy Mountains Wilderness. (22)Gates of the mountain wilderness additionCertain Federal land within the Helena National Forest comprising approximately 20,000 acres, as generally depicted on the map entitled _____ and dated ______, which shall be added to and administered as part of the Gates of the Mountain Wilderness. 
(23)Lazyman gulch wildernessCertain Federal land within the Helena National Forest comprising approximately 11,000 acres, as generally depicted on the map entitled _____ and dated _____, which shall be known as the Lazyman Gulch Wilderness. (24)Big birch pond wildernessCertain Federal land within the Helena National Forest comprising approximately 19,000 acres, as generally depicted on the map entitled _____ and dated _____, which shall be known as the Big Birch Pond Wilderness. 
(25)Camas creek wildernessCertain Federal land within the Helena National Forest comprising approximately 27,000 acres, as generally depicted on the map entitled _____ and dated ______, which shall be known as the Camas Creek Wilderness. (26)Jericho mountain wildernessCertain Federal land within the Helena National Forest comprising approximately 12,000 acres, as generally depicted on the map entitled _____ and dated ______, which shall be known as the Jericho Mountain Wilderness. 
(27)Irish gulch wildernessCertain Federal land within the Helena National Forest comprising approximately 7,000 acres, as generally depicted on the map entitled _____ and dated ______, which shall be known as the Irish Gulch Wilderness. (28)Grassy mountain wildernessCertain Federal land within the Helena National Forest comprising approximately 7,000 acres, as generally depicted on the map entitled _____ and dated ______, which shall be known as the Grassy Mountain Wilderness. 
(29)Middleman/hedges wildernessCertain Federal land within the Helena National Forest comprising approximately 34,000 acres, as generally depicted on the map entitled _____ and dated ______, which shall be known as the Middleman/Hedges Wilderness. (30)Hellgate gulch wildernessCertain Federal land within the Helena National Forest comprising approximately 17,000 acres, as generally depicted on the map entitled _____ and dated ______, which shall be known as the Hellgate Gulch Wilderness. 
(31)Cayuse mountain wildernessCertain Federal land within the Helena National Forest comprising approximately 22,000 acres, as generally depicted on the map entitled _____ and dated ______, which shall be known as the Cayuse Mountain Wilderness. (32)Electric peak/little blackfoot meadows wilderness, beaverhead-deerlodge and helena national forestsCertain Federal land within the Helena and Beaverhead-Deerlodge National Forest comprising approximately 53,000 acres, as generally depicted on the map entitled _____ and dated ______, which shall be known as the Electric Peak/Little Blackfoot Meadows Wilderness. 
(33)Whitetail-haystack wildernessCertain Federal land within the Beaverhead-Deerlodge National Forest comprising approximately 73,000 acres, as generally depicted on the map entitled _____ and dated ______, which shall be known as the Whitetail-Haystack Wilderness. (34)O’Neil creek wildernessCertain Federal land within the Beaverhead-Deerlodge National Forest comprising approximately 7,000 acres, as generally depicted on the map entitled _____ and dated ______, which shall be known as the O’Neil Creek Wilderness. 
(35)Bangtail wildernessCertain Federal land within the Custer Gallatin National Forest comprising approximately 51,000 acres, as generally depicted on the map entitled _____ and dated ______, which shall be known as the Bangtail Wilderness. (n)Mt. leidy highlands/Wind river range corridorThe following area in this corridor, designated in title II, is hereby designated as wilderness: 
(1)Fish lake mountain wildernessCertain Federal land within the Shoshone National Forest comprising approximately 7,000 acres, as generally depicted on the map entitled _____ and dated _____, which shall be known as the Fish Lake Mountain Wilderness. 109.Administration (a)Management generallySubject to valid existing rights, land designated as wilderness by this title shall be administered in accordance with the Wilderness Act (16 U.S.C. 1131 et seq.) by the Secretary concerned, except that— 
(1)any reference in the Wilderness Act to the effective date of the Wilderness Act or any similar reference shall be deemed to be a reference to the date of the enactment of this Act; (2)any reference in the Wilderness Act to the Secretary of Agriculture shall be considered to be a reference to the Secretary concerned; and 
(3)the Secretaries shall, to the greatest extent possible, coordinate the management of those wilderness areas containing land administered by more than one Federal land management agency. (b)Maps and descriptionAs soon as practicable after the date of the enactment of this Act, the Secretary concerned shall file a map and legal description of the land designated as wilderness by this title with— 
(1)the Committee on Energy and Natural Resources of the Senate; and (2)the Committee on Natural Resources of the House of Representatives. 
(c)Force and effectEach map and legal description shall have the same force and effect as if included in this Act, except that the Secretary concerned may correct clerical and typographical errors in the maps and legal descriptions. (d)Public availabilityEach map and legal description filed under subsection (a) shall be on file and available for public inspection in the Office of the Chief of the Forest Service, the Office of the Director of the Bureau of Land Management, or the Office of the Director of the National Park Service, as appropriate. 
110.Water 
(a)ReservationWith respect to the lands designated as wilderness by this title, the Congress hereby reserves a quantity of water sufficient to fulfill the purposes for which the lands are designated as wilderness. The priority date of such reserved rights shall be the date of enactment of this Act. (b)ImplementationThe Secretary of Agriculture, the Secretary of the Interior, and all other officers of the United States shall take all steps necessary to protect the rights reserved by subsection (a), including the filing of claims for quantification of such rights in any present or future appropriate stream adjudication, in a court of the State of Idaho, Montana, Wyoming, Oregon, or Washington, in which the United States has been or is properly joined in accordance with section 208 of the Act of July 10, 1952 (43 U.S.C. 666; commonly referred to as the McCarran Amendment). 
111.Donation of grazing permits and leases 
(a)Acceptance by Secretary 
(1)In generalThe Secretary shall accept the donation of any valid existing leases or permits authorizing grazing on public land or National Forest System land, all or a portion of which are within the area depicted as new Wilderness, Recovery Areas, or Corridors on the maps dated April 28, 2016. (2)Partial donationA person holding a valid grazing permit or lease for a grazing allotment partially within the area described in paragraph (1) may elect to donate only the portion of the grazing permit or lease that is within the Wilderness, Recovery Area or Corridor. 
(b)TerminationWith respect to each permit or lease donated under subsection (a), the Secretary shall— (1)terminate the grazing permit or lease or portion of the permit or lease; and 
(2)except as provided in subsection (c), ensure a permanent end to grazing on the land covered by the permit or lease or portion of the permit or lease. (c)Common allotments (1)In generalIf the land covered by a permit or lease donated under subsection (a) is also covered by another valid grazing permit or lease that is not donated, the Secretary shall reduce the authorized level on the land covered by the permit or lease to reflect the donation of the permit or lease under subsection (a).  
(2)Authorized levelTo ensure that there is a permanent reduction in the level of grazing on the land covered by the permit or lease donated under subsection (a), the Secretary shall not allow grazing use to exceed the authorized level established under paragraph (1). (d)Partial donationIf a person holding a valid grazing permit or lease donates less than the full amount of grazing use authorized under the permit or lease, the Secretary shall— 
(1)reduce the authorized grazing level to reflect the donation; and (2)modify the permit or lease to reflect the revised level or area of use. 
IIBIOLOGICAL CONNECTING CORRIDORS 
201.FindingsThe Congress makes the following findings: (1)The most recent scientific information on ecological reserve design and function, including recent scientific information on species dispersal in response to a changing climate, points out the critical need for biological connecting corridors between the larger core ecosystem areas. 
(2)While none of the remaining major wild land ecosystems of the Northern Rockies Bioregion appears to be of sufficient size to perpetuate the full complement of self-sustaining viable populations of native wildlife, biological diversity, and full range of ecological processes on its own, it appears that an effective reserve system can be achieved if biological connecting corridors between the ecosystems are identified and protected. (3)The wild land areas addressed by this title are located between the major core ecosystems of the region and are essential for wildlife and plant migration and genetic interchange. 
(4)These areas are some of the most beautiful and wild mountain ranges in the United States, including the Bitterroot, Sapphire, Lost River, Lemhi, and Bridger mountain ranges. 202.Designation of biological connecting corridors (a)DesignationTo protect the life flow of the Northern Rockies Bioregion, the areas described in this section are hereby designated as biological connecting corridors. The designated biological connecting corridors are of two types, areas designated as components of the National Wilderness Preservation System in title I and areas subject to special corridor management requirements under section 203 in this title. Each biological connecting corridor shall be known by the name given it in the subsection establishing it. Each map shall be on file and available for public inspection in the Office of the Chief of the Forest Service and the Office of the Director of the Bureau of Land Management. 
(b)Sapphire Mountains/Continental Divide CorridorsCertain Federal land comprising approximately 120,000 acres, as generally depicted on the map entitled _____ and dated ______, administered by the Bitterroot, Beaverhead-Deerlodge, or Lolo National Forest and land administered by the Missoula Field Office of the Bureau of Land Management are designated as Sapphire Mountains/Continental Divide Corridor and shall be subject to the special corridor management requirements under section 203. (c)Jocko Mountains/Cabinet Mountains CorridorCertain Federal land comprising approximately 129,000 acres, as generally depicted on the map entitled _____ and dated ______, administered by the Lolo National Forest are designated as Jocko Mountains/Cabinet Mountains Corridor and shall be subject to the special corridor management requirements under section 203. 
(d)Nine Mile/Great Burn CorridorsCertain Federal land comprising approximately 73,000 acres, as generally depicted on the map entitled _____ and dated ______, administered by the Lolo National Forest are designated as Nine Mile/Great Burn Corridor and shall be subject to the special corridor management requirements under section 203. (e)Anaconda-Pintler-Divide CorridorsCertain Federal land comprising approximately 260,000 acres, as generally depicted on the map entitled _____ and dated ______, within the Beaverhead-Deerlodge National Forest and land administered by the Dillon or Butte Field Offices of the Bureau of Land Management are designated as Anaconda-Pintler-Divide Corridor and shall be subject to the special corridor management requirements under section 203. 
(f)Ten Lakes/Cabinet/Yaak CorridorsCertain Federal land comprising approximately 310,000 acres, as generally depicted on the map entitled _____ and dated ______, within the Kootenai National Forest are designated as Ten Lakes/Cabinet/Yaak Corridor and shall be subject to the special corridor management requirements under section 203. (g)Cabinet/Yaak/Great Burn Complex CorridorCertain Federal land comprising approximately 205,000 acres, as generally depicted on the map entitled _____ and dated ______, within the Idaho Panhandle, Lolo or Kootenai National Forest are designated as Cabinet/Yaak/Great Burn Complex Corridor and shall be subject to the special corridor management requirements under section 203. 
(h)Cabinet/Yaak/Selkirk CorridorsCertain Federal land comprising approximately 96,000 acres, as generally depicted on the map entitled _____ and dated ______, administered by the Idaho Panhandle, Kootenai, or Colville National Forest are designated as the Cabinet/Yaak/Selkirk Biological Connecting Corridor and shall be subject to the special corridor management requirements under section 203. (i)Cabinet/Yaak/Canada CorridorsCertain Federal land comprising approximately 41,000, as generally depicted on the map entitled _____ and dated ______, within the Idaho Panhandle or Kootenai National Forest are designated as the Cabinet/Yaak/Canada Biological Connecting Corridor and shall be subject to the special corridor management requirements under section 203. 
(j)Anaconda-Pintlar/Bitterroot Mountains CorridorsCertain Federal land comprising approximately 147,000 acres, as generally depicted on the map entitled _____ and dated ______, within the Beaverhead-Deerlodge National Forest and land administered by the Dillon Field Office of the Bureau of Land Management are designated as Anaconda-Pintler/Bitterroot Mountains Corridor and shall be subject to the special corridor management requirements under section 203. (k)Frank Church/Greater Yellowstone CorridorsCertain Federal land comprising approximately 642,000 acres, as generally depicted on the map entitled _____ and dated ______, within the Beaverhead-Deerlodge, Bitterroot, Caribou-Targhee, or Salmon-Challis National Forest and land administered by the Dillon or Salmon Field Office of the Bureau of Land Management are designated as the Frank Church/Greater Yellowstone Corridor and shall be subject to the special corridor management requirements under section 203. 
(l)French Creek/Hells Canyon CorridorsCertain Federal land comprising approximately 3,000 acres, as generally depicted on the map entitled _____ and dated ______, within the Nez Perce-Clearwater National Forests or Payette National Forest and land administered by the Cottonwood Field Office of the Bureau of Land Management are designated as the French Creek/Hells Canyon Corridor and shall be subject to the special corridor management requirements under section 203. (m)Lemhi Mountains CorridorsCertain Federal land comprising approximately 88,000 acres, as generally depicted on the map entitled _____ and dated ______, within the Caribou-Targhee or Salmon-Challis National Forest and land administered by the Upper Snake or Challis Field Office of the Bureau of Land Management are designated as the Lemhi Mountains Corridor and shall be subject to the special corridor management requirements under section 203. 
(n)Lost River Range CorridorsCertain Federal land comprising approximately 64,000 acres, as generally depicted on the map entitled _____ and dated ______, within the Salmon-Challis National Forest and land administered by the Upper Snake or Challis Field Office of the Bureau of Land Management are designated as the Lost River Range Corridor and shall be subject to the special corridor management requirements under section 203. (o)Frank Church Complex/Lemhi Range CorridorsCertain Federal land comprising approximately 3,000 acres, as generally depicted on the map entitled _____ and dated ______, within the Salmon-Challis National Forest and land administered by the Challis Field Office of the Bureau of Land Management are designated as the Frank Church Complex/Lemhi Range Corridor and shall be subject to the special corridor management requirements under section 203. 
(p)Boulder/White Clouds/Lost River Range CorridorsCertain Federal land comprising approximately 88,000 acres, as generally depicted on the map entitled _____ and dated ______, within the Salmon-Challis National Forest and land administered by the Upper Snake or Challis Field Office of the Bureau of Land Management are designated as the Boulder/White Clouds/Lost River Range Corridor and shall be subject to the special corridor management requirements under section 203. (q)Bitterroot/Lemhi CorridorsCertain Federal land comprising approximately 20,000 acres, as generally depicted on the map entitled _____ and dated ______, within the Salmon-Challis National Forest and land administered by the Challis Field Office of the Bureau of Land Management are designated as the Frank Church Complex/Lemhi Range Corridor and shall be subject to the special corridor management requirements under section 203. 
(r)Greater Glacier/Greater Yellowstone CorridorsCertain Federal land comprising approximately 542,000 acres, as generally depicted on the map entitled _____ and dated ______, within the Custer Gallatin, Helena or Lewis and Clark National Forest and land administered by the Lewistown Field Office of the Bureau of Land Management are designated as the Greater Glacier/Greater Yellowstone Corridor and shall be subject to the special corridor management requirements under section 203. (s)Mt. Leidy Highlands/Wind River Range CorridorsCertain Federal land comprising approximately 69,000 acres, as generally depicted on the map entitled _____ and dated ______, within the Bridger-Teton or Shoshone National Forest and land administered by the Lewistown Field Office of the Bureau of Land Management are designated as the Mt. Leidy Highlands/Wind River Range Corridor and shall be subject to the special corridor management requirements under section 203. 
203.Treatment of biological connecting corridorsThose portions of the biological connecting corridors designated by section 202 are hereby designated as special corridor management areas and shall be managed according to the Multiple-Use Sustained-Yield Act of 1960 (16 U.S.C. 528 et seq.) and other applicable laws, and in the following manner: (1)The practice of even-aged silvicultural management and timber harvesting is prohibited within the special corridor management areas. 
(2)Subject to valid existing rights, mining, oil, and gas exploration and development and new road construction or reconstruction is prohibited within the special corridor management areas. (3)The Federal land management agency responsible for the administration of a special corridor management area or portion thereof shall take immediate steps to ensure that road densities within the biological connecting corridor approach, as nearly as possible, zero miles of road per square mile of land area. Such road density shall not exceed 0.25 miles per square mile, using the method known as the moving window method. 
204.Applicability of title 
(a)Federal Land Management AgenciesThis title shall apply only to National Forest System lands and lands under the jurisdiction of the Bureau of Land Management and the United States Fish and Wildlife Service. (b)Private Land and landownersPrivate lands are not affected by this title. No private landowner whose lands are adjacent to the designated connecting corridors shall be compelled, under any circumstances, to comply with this title. However, private landowners may enter into cooperative agreements with the Federal Government on a willing participant or willing seller basis to include their land in a biological connecting corridor. 
205.Cooperative agreements and land trades and acquisitions 
(a)Cooperative AgreementsThe Secretary of the Interior and the Secretary of Agriculture shall seek to enter into cooperative agreements with private, State, and corporate landowners and sovereign Indian tribes whose lands are adjacent to the designated connecting corridors, when such agreements would benefit the ecological integrity and function of the designated corridor. (b)Land Trades and AcquisitionsThe Secretary of Agriculture and the Secretary of the Interior may undertake land trades or acquisitions in order to accomplish the purposes of this title when the Secretary concerned considers such action to be appropriate. 
(c)ReportAs part of the report required by section 501, the Secretary of Agriculture and the Secretary of the Interior shall describe the progress of cooperative agreements, acquisitions, and proposed land exchanges sought pursuant to this section. 206.Exemption of certain roads and highways (a)ExemptionThe roads and highways referred to in subsection (b) are expressly exempted from the provisions of this title. In the event that any county, State, Federal, or private road has been mistakenly omitted from this list, it is deemed to be incorporated by reference. 
(b)DescriptionThe roads and highways referred to in subsection (a) are the following: (1)United States Highways 2, 10, 12, 20, 89, 91, 93, 95, and 287. 
(2)Interstate Highways 15 and 90. (3)Idaho State Highways 3, 28, 29, and 87. 
(4)Montana State Highways 2, 37, 38, 41, 43, 56, 58, 83, 87, 135, 200, 278, 287, 293, 294, 298, and 324. (5)Montana Secondary Roads 92, 278, 279, 294, 298, 324, 411, and 508. 
(6)The Thompson Pass Road, Montana-Idaho. (7)The Moyie Springs to East Port Road, Idaho. 
(8)The Red Rock Pass Road, Montana. (9)Boundary County, Idaho, Routes 3, 18, 34, and 47. 
(10)Lolo National Forest Route 102. (11)Gallatin National Forest Route 259. 
(12)Kelly Canyon and Middle Fork Canyon Roads, Gallatin National Forest. (13)Lewis and Clark County, Montana, Roads 4, 164, 280, 287, and 291. 
(14)The Beaverhead-Deerlodge to Basin Road, Montana. (15)The Marysville to Avon Road, Montana. 
(16)The Pahsimeroi Road, Butte County, Idaho. IIIWILD AND SCENIC RIVERS DESIGNATIONS 301.Designation of wild and scenic rivers in Idaho, Montana, and WyomingSection 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) is amended by adding at the end the following new paragraphs: 
 
(213)South Fork Payette, IdahoThe segment within the Boise and Sawtooth National Forests from the Sawtooth Wilderness Boundary downstream approximately 54 miles to confluence with the Middle Fork and then downstream on the main stem to the confluence with the North Fork, as generally depicted on the boundary map entitled South Fork Payette Wild River and dated January 2003, which shall be administered by the Secretary of Agriculture. (214)Middle Fork Payette, IdahoThe segment within the Boise National Forest from Railroad Pass downstream approximately 33 miles to the national forest boundary, which shall be administered by the Secretary of Agriculture. 
(215)Deadwood, IdahoThe segment within the Boise National Forest comprising from Threemile Creek downstream approximately 22 miles to the South Fork of the Payette, which shall be administered by the Secretary of Agriculture. (216)Upper Priest, IdahoThe segment within the Panhandle National Forest from the Canadian border downstream approximately 19 miles to Upper Priest Lake, which shall be administered by the Secretary of Agriculture. 
(217)Coeur d’Alene, IdahoThe segment within the Panhandle National Forest from the headwaters downstream approximately 58 miles to the national forest boundary, which shall be administered by the Secretary of Agriculture. (218)Little North Fork Clearwater, IdahoThe segment within the Idaho Panhandle National Forest and the Nez Perce-Clearwater National Forests from the headwaters downstream approximately 37 miles to the National Forest boundary, which shall be administered by the Secretary of Agriculture. 
(219)Kelly Creek, IdahoThe segment within the Nez Perce-Clearwater National Forests from its headwaters downstream approximately 31 miles to the North Fork of the Clearwater River, which shall be administered by the Secretary of Agriculture. (220)Cayuse Creek, IdahoThe segment within the Nez Perce-Clearwater National Forests from its headwaters downstream approximately 39 miles to the confluence of Kelly Creek, which shall be administered by the Secretary of Agriculture. 
(221)Bargamin Creek, IdahoThe segment within the Nez Perce-Clearwater National Forests, comprising approximately 21 miles, which shall be administered by the Secretary of Agriculture. (222)Lake Creek, IdahoThe segment within the Nez Perce-Clearwater National Forests from the wilderness boundary downstream approximately 10 miles to Crooked Creek, which shall be administered by the Secretary of Agriculture. 
(223)Meadow Creek, IdahoThe segment within the Nez Perce-Clearwater National Forests from its headwaters downstream approximately 34 miles to its confluence with the Selway River, which shall be administered by the Secretary of Agriculture. (224)Running Creek, IdahoThe segment within the Nez Perce-Clearwater National Forests comprising approximately 20 miles, which shall be administered by the Secretary of Agriculture. 
(225)Salmon, Idaho 
(A)Vinegar creekThe segment within the Nez Perce-Clearwater National Forests and Payette National Forest from Vinegar Creek downstream approximately 25 miles to the Little Salmon River, which shall be administered by the Secretary of Agriculture. (B)SalmonThe segment on public lands managed by the Bureau of Land Management from Hammer Creek downstream approximately 45 miles to the confluence with the Snake River, which shall be administered by the Secretary of the Interior. 
(C)SalmonThe segment on public lands within the Sawtooth National Recreation Area from its headwaters downstream approximately 60 miles to the recreation area boundary, which shall be administered by the Secretary of Agriculture. (226)East Fork Salmon, IdahoThe segment within the Sawtooth National Recreation Area from the headwaters downstream approximately 42 miles to the recreation area boundary, which shall be administered by the Secretary of Agriculture. 
(227)North Fork Clearwater, IdahoThe segment within the Nez Perce-Clearwater National Forests from the headwaters downstream to the Dworkshak Reservoir, which shall be administered by the Secretary of Agriculture. (228)North Fork Coeur d’Alene, IdahoThe segment within the Panhandle National Forest from its headwaters south of Honey Mountain downstream to its confluence with the Coeur d’Alene River which shall be administered by the Secretary of Agriculture. 
(229)Pack, IdahoThe segment within the Panhandle National Forest from Harrison Lake downstream approximately 14 miles to the national forest boundary, which shall be administered by the Secretary of Agriculture. (230)Henry’s Fork, IdahoThe segment within the Caribou-Targhee National Forest from Big Springs downstream to the national forest boundary, except for Island Park Reservoir, which shall be administered by the Secretary of Agriculture. 
(231)Falls River, IdahoThe segment within the Caribou-Targhee National Forest from Yellowstone National Park downstream approximately 13 miles to the National Forest Boundary, which shall be administered by the Secretary of Agriculture as a wild river. (232)Lochsa River Watershed, IdahoThe segment within the Nez Perce-Clearwater National Forests of the Lochsa River from the confluence of Colt Killed Creek and Crooked Fork downstream approximately 2 miles to the beginning of the Lochsa Recreational River, which shall be administered by the Secretary of Agriculture. 
(233)Colt Killed Creek, IdahoThe segment within the Nez Perce-Clearwater National Forests from its headwaters at Big Sand Lake downstream approximately 23 miles to its confluence with Crooked Fork, which shall be administered by the Secretary of Agriculture. (234)Moose Creek Complex, IdahoThe main segment, including the North Fork segment, the East Fork segment, the West Moose segment, and the Rhoda Creek segment comprising approximately 86 miles within the Nez Perce-Clearwater National Forests, which shall be administered by the Secretary of Agriculture. 
(235)Bear Creek Complex, IdahoThe Bear Creek segment, the Club Creek segment, the Paradise Creek segment, the Brushy Fork Creek segment, and the Wahoo Creek segment comprising approximately 70 miles within the Nez Perce-Clearwater National Forests, which shall be administered by the Secretary of Agriculture. (236)Three Links Creek Complex, IdahoThe Three Links Creek segment and the West Fork Three Links Creek segment comprising approximately 23 miles within the Nez Perce-Clearwater National Forests, which shall be administered by the Secretary of Agriculture. 
(237)Gedney Creek, IdahoThe segment within the Nez Perce-Clearwater National Forests from its headwaters downstream approximately 14.5 to the confluence the Selway River, which shall be administered by the Secretary of Agriculture. (238)South Fork Clearwater, IdahoThe segment within the Nez Perce-Clearwater National Forests from the confluence of the Red and American Rivers downstream to the Forest boundary, comprising approximately 40 miles, which shall be administered by the Secretary of Agriculture. 
(239)Johns Creek, IdahoThe segment within the Nez Perce-Clearwater National Forests from the headwaters downstream to its confluence with the South Fork Clearwater, which shall be administered by the Secretary of Agriculture. (240)Slate Creek, IdahoThe segment within the Nez Perce-Clearwater National Forests from the headwaters downstream the source approximately 15 miles to the forest boundary, which shall be administered by the Secretary of Agriculture. 
(241)South Fork Two Medicine River, MontanaThe segment within the Lewis and Clark National Forest from its headwaters downstream approximately 10 miles to the Sawmill Flat Trailhead, which shall be administered by the Secretary of Agriculture. (242)Badger Creek, Including the South and North Forks, MontanaThe segment within the Lewis and Clark National Forest from its headwaters downstream approximately 24 miles to the national forest boundary, which shall be administered by the Secretary of Agriculture. 
(243)Dearborn, MontanaThe segment within the Lewis and Clark National Forest downstream approximately 19 miles to the national forest boundary, which shall be administered by the Secretary of Agriculture. (244)North Fork Birch Creek, MontanaThe segment within the Lewis and Clark National Forest from its headwaters downstream approximately 7 miles to the national forest boundary, which shall be administered by the Secretary of Agriculture. 
(245)South Fork Sun, MontanaThe segment within the Lewis and Clark National Forest from its headwaters at Sun Lake downstream approximately 26 miles to its confluence with the North Fork, which shall be administered by the Secretary of Agriculture. (246)North Fork Sun, MontanaThe segment within the Lewis and Clark National Forest from the confluence of Open Creek and Fool Creek downstream approximately 27 miles, which shall be administered by the Secretary of Agriculture. 
(247)Tenderfoot Creek, MontanaThe segment within the Lewis and Clark National Forest from the top of Tenderfoot Creek Falls downstream approximately 5 miles to the Smith River, which shall be administered by the Secretary of Agriculture. (248)Green Fork Straight Creek, MontanaThe segment within the Lewis and Clark National Forest from its headwaters downstream approximately 5 miles to Straight Creek, which shall be administered by the Secretary of Agriculture. 
(249)Yaak River, MontanaThe segment within the Kootenai National Forest from the Yaak Falls downstream 46 miles to the mouth of the Yaak River at the junction of the Kootenai River, which shall be administered by the Secretary of Agriculture. (250)Kootenai River, MontanaThe segment within the Kootenai National Forest from the junction of the Fisher River downstream approximately 46 miles to the State line, which shall be administered by the Secretary of Agriculture. 
(251)Bull River, MontanaThe segment within the Kootenai National Forest from the junction of the North and South Forks downstream 21 miles to the Cabinet Gorge Reservoir, which shall be administered by the Secretary of Agriculture. (252)Vermillion River, MontanaThe segment within the Kootenai National Forest from the junction of Willow Creek, downstream 12 miles to the Noxon Reservoir, which shall be administered by the Secretary of Agriculture. 
(253)West Fork Madison, MontanaThe segment within the Beaverhead-Deerlodge National Forest from approximately the midpoint of Section 28, R. 2 W., T. 12 S., downstream approximately 21 miles to the West Fork Rest Area, which shall be administered by the Secretary of Agriculture. (254)Elk River, MontanaThe segment within the Beaverhead-Deerlodge National Forest in the southeast corner of Section 16, R. 2 W., T. 11 S., downstream approximately 17 miles to the confluence with the West Fork of the Madison River, which shall be administered by the Secretary of Agriculture. 
(255)Browns Creek, MontanaThe segment within the Beaverhead-Deerlodge National Forest from the west central part of Section 1, R. 14 W., T. 8 S., downstream approximately 4 miles to the forest boundary, which shall be administered by the Secretary of Agriculture. (256)Canyon Creek, MontanaThe segment within the Beaverhead-Deerlodge National Forest from Canyon Lake downstream approximately 4 miles to the end of USFS road 7401, which shall be administered by the Secretary of Agriculture. 
(257)Deadman Creek, MontanaThe segment within the Beaverhead-Deerlodge National Forest from its headwater source downstream approximately 10 miles to the forest boundary, which shall be administered by the Secretary of Agriculture. (258)Smith River, MontanaThe segment within the Lewis and Clark National Forest from Tenderfoot Creek downstream approximately 12 miles to Deep Creek, which shall be administered by the Secretary of Agriculture. 
(259)Middle Fork Judith River, MontanaThe segment within the Lewis and Clark National Forest from Arch Coulee Junction downstream approximately 5 miles to the national forest boundary, which shall be administered by the Secretary of Agriculture. (260)Rock Creek Watershed, MontanaThe segments within the Lolo and Beaverhead-Deerlodge National Forests including the main fork of Rock Creek, the West Fork of Rock Creek, the East Fork of Rock Creek, the Ross Fork of Rock Creek, the Middle Fork of Rock Creek, the Carpp Creek segment, the Copper Creek segment, the Ranch Creek segment, the Welcome Creek segment, the Alder Creek segment, the Hogback Creek segment, the Wyman Gulch segment, the Stony Creek segment, the West Fork segment, and the Ross Fork segment, comprising approximately 134 miles, which shall be administered by the Secretary of Agriculture. 
(261)Salt River, WyomingThe segment within the Bridger-Teton National Forest from the headwaters downstream approximately 12 miles to forest road 10072, which shall be administered by the Secretary of Agriculture. (262)Swift Creek, WyomingThe segment within the Bridger-Teton National Forest from the source downstream approximately 8 miles to Periodic Spring, which shall be administered by the Secretary of Agriculture. 
(263)Hoback River, WyomingThe segment within the Bridger-Teton National Forest from the source downstream approximately 10 miles to the end of forest road 30710, which shall be administered by the Secretary of Agriculture. (264)Thorofare, WyomingThe segment of the main stem within the Bridger-Teton National Forest from the headwaters downstream approximately 25 miles to the confluence with the Yellowstone River, and the headwaters of Open Creek downstream 10 miles to the confluence with the main stem, which shall be administered by the Secretary of Agriculture. 
(265)Atlantic Creek, WyomingThe segment within the Bridger-Teton National Forest from the Parting of the Waters downstream approximately 10 miles to the confluence with the Yellowstone River, which shall be administered by the Secretary of Agriculture. (266)Yellowstone, WyomingThe segment within the Bridger-Teton National Forest from the headwater downstream approximately 28 miles to the boundary of Yellowstone National Park, which shall be administered by the Secretary of Agriculture. 
(267)Yellowstone River, Wyoming and MontanaThe segment within the Custer Gallatin National Forest and Yellowstone National Park from the southern boundary of Yellowstone National Park downstream approximately 102 miles to the mouth of Yankee Jim canyon, which shall be administered by the Secretaries of the Interior and Agriculture.. IVWILDLAND RESTORATION AND RECOVERY  401.DefinitionsIn this title: 
(1)RecoveryThe term recovery means the restoration of lands damaged by land management activities to a natural untrammeled condition and the restoration of the undeveloped roadless character of such land. (2)Recovery systemThe term Recovery System means the National Wildland Restoration and Recovery System. 
402.Restoration and recovery 
(a)Recovery areasThe following areas, consisting of a total of approximately 1,023,000 acres, as depicted on the maps dated ___ and entitled __, are designated as wildland recovery areas: (1)Skyland area, consisting of approximately 10,000 acres administered by the Flathead National Forest. 
(2)Hungry Horse area (except Hungry Horse Dam and Reservoir), consisting of approximately 205,000 acres administered by the Flathead National Forest. (3)Lolo Creek area, consisting of approximately 59,000 acres administered by the Lolo or Clearwater National Forest. 
(4)Yellowstone West area, consisting of approximately 164,000 acres administered by the Caribou-Targhee National Forest. (5)Mt. Leidy area, consisting of approximately 70,000 acres administered by the Bridger-Teton National Forest. 
(6)Cabinet/Yaak area, consisting of approximately 100,000 acres administered by the Kootenai National Forest. (7)Lightning Creek area, consisting of approximately 31,000 acres administered by the Panhandle National Forest. 
(8)Coeur d’Alene River area, consisting of approximately 372,000 acres administered by the Panhandle National Forest. (9)Magruder Corridor area, consisting of approximately 12,000 acres administered by the Nez Perce or Bitterroot National Forest. 
(b)ExemptionThe roads and highways and facilities referred to below are expressly exempted from the provisions of this title: All private, county, State, or Federal roads, including National Forest System roads, accessing existing authorized uses and any facilities such as a developed campground, ranger station, or other facilities deemed essential by the Forest Service. (c)Magruder Corridor AreaNotwithstanding subsection (b) of this section, the Secretary of Agriculture will recommend recovery and restoration on the part of the Magruder Corridor between Magruder Crossing and Dry Saddle under plans developed under section 403 of this title. 
(d)Notwithstanding subsection (b) of this section, the Secretary of Agriculture may recommend recovery and restoration of any National Forest System road or Forest Service development or facility in any recovery area and the entire Magruder Corridor under plans developed under section 403 of this title. 403.Management (a)RestorationAll lands within the Recovery Areas described in section 402(a) shall be managed so as to restore their native vegetative cover and reduce or eliminate invasive non-native species, facilitate native species diversity to the extent possible with climate change, stabilize slopes and soils to prevent or reduce further erosion, recontour slopes to their original contours, remove barriers to natural fish spawning runs, and generally restore such lands in their entirety to a natural roadless and wild condition. 
(b)Water quality restorationIn the management of the Recovery Areas, special consideration shall be given to restoration of water quality in the Recovery Area. (c)Recovery PlansNot later than three years after the date of the enactment of this Act, the Secretary shall develop a wildland recovery plan for each Recovery Area. Each recovery plan shall detail necessary work and funding requirements needed to implement the management direction established under this section. 
(d)EvaluationThe Secretary shall use measurable criteria to judge the success of recovery efforts taken pursuant to this section. VIMPLEMENTATION AND MONITORING 501.Implementation report (a)Report RequiredWithin three years after the date of the enactment of this Act, the Secretary of Agriculture and the Secretary of the Interior shall jointly submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives a report that details the implementation of this Act. The report shall also detail any additional work and funding requirements necessary to achieve the purposes of this Act. 
(b)PreparationThe report shall be produced by a panel of independent scientists appointed by the National Academy of Sciences, in consultation with the Society for Conservation Biology. 502.Interagency team (a)EstablishmentThe Secretary of Agriculture and the Secretary of the Interior shall jointly establish an interagency team, containing equal numbers of participants from the public and private sectors, to monitor, evaluate, and make recommendations to ensure long-term results required by this Act. 
(b)Geographic Information System 
(1)DevelopmentThe interagency team shall develop a geographic information system for monitoring the Northern Rockies Bioregion. The geographic information system shall be based on satellite-gathered data and shall include comprehensive maps and databases to assist in the detection of changes in the Northern Rockies Bioregion. (2)Types of informationThe maps and databases included in the geographic information system shall be updated periodically to record the following: 
(A)Vegetation cover (with species occurrence and densities). (B)Human impacts. 
(C)Water and air quality. (D)Activities that bear on forest husbandry and restoration. 
(3)Status reportsThe geographic information system shall include status reports on the progress of ecosystem protection, corridor consolidation, and forest recovery efforts and reports on the status of threatened and endangered species which are primary indicators of ecosystem health. (c)Wildlife MovementsThe interagency team shall assess the potential for facilitating wildlife movements across or under major highways and rail lines within the biological corridors established in title II. This assessment shall identify major crossing points and identify possible management actions to enhance the suitability of such crossing points as movement corridors, including underpasses, overpasses, and other methods for reducing the danger to native wildlife while facilitating movements within the Northern Rockies Bioregion. 
503.Roadless lands evaluation 
(a)Evaluation RequiredRoadless lands greater than 1,000 acres in size, that are located within the National Forest System in the Wild Rockies Bioregion in Idaho, Montana, Oregon, Washington, or Wyoming, and that are not designated as components of the National Wilderness Preservation System (under this Act or any other law) shall be identified and evaluated by the panel of independent scientists appointed under section 501. In identifying and evaluating these lands, the panel shall make use of existing satellite information and Geographic Information System data developed by the Forest Service, the Bureau of Land Management, and the United States Fish and Wildlife Service, in addition to other information sources. The panel shall study the role of such lands in maintaining biological diversity in the Northern Rockies and as part of the overall forest reserve system. The panel shall make recommendations regarding the management of the lands, and shall include the recommendations in the report required by section 501. (b)ProhibitionAfter completion of the evaluation required by subsection (a), until Congress enacts a law stating otherwise, no new road construction or reconstruction, or timber harvest (except firewood gathering) shall be allowed in the lands described in subsection (a). In addition, subject to valid existing rights, no oil or gas leasing, mining, or other development which impairs the natural and roadless qualities of these lands shall be allowed on the lands. 
VIAdditional Provisions Regarding Indian Tribes 
601.Indian tribesNothing in this Act may be construed to affect or modify any treaty or other right of an Indian tribe. 602.Federal trust responsibilityNothing in this Act is intended to amend, alter, or give priority over the Federal trust responsibility to Indian tribes. 
603.Exemption from Freedom of Information ActIf a Federal department or agency receives any information related to sacred sites or cultural activities identified by an Indian tribe as confidential, such information shall be exempt from disclosure under section 552 of title 5, United States Code, popularly known as the Freedom of Information Act (5 U.S.C. 552). 604.Application of Indian Self-Determination and Education Assistance ActThe Secretary of the Interior may apply the provisions of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.; Public Law 93–638) when appropriate in the implementation of this Act. 
605.Native American uses 
(a)DefinitionFor purposes of this section and section 505, the term protected areas means land designated by this Act as wilderness, wildland recovery areas, wild and scenic rivers, and biological corridors. (b)Nonexclusive accessIn recognition of the past use of portions of the protected areas by Native Americans for traditional cultural and religious purposes, the Secretary of Agriculture and the Secretary of the Interior shall ensure nonexclusive access to these protected areas by native people for such traditional cultural and religious purposes. Such access shall be consistent with the purpose and intent of Public Law 95–341 (42 U.S.C. 1996; commonly known as the American Indian Religious Freedom Act), and, in the case of land designated as wilderness by this Act, the Wilderness Act (16 U.S.C. 1121 et seq.). The Secretaries, in accordance with such laws, upon request of an Indian tribe, may from time-to-time temporarily close to the general public use of one or more specific portions of these protected areas in order to protect the privacy of religious activities and cultural uses in such portions by an Indian people. As part of the preparation of general management plans for the protected areas, the Secretaries shall request that the chief executive officers of appropriate Indian tribes make recommendations with respect to assuring access to important sites, enhancing the privacy of traditional cultural and religious activities, and protecting cultural and religious sites. 
VIIRULES OF CONSTRUCTION 
701.Water rightsNothing in this Act may be construed as a relinquishment or reduction of any water rights reserved, appropriated, or otherwise secured by the United States in the State of Idaho, Montana, Wyoming, Oregon, or Washington on or before the date of enactment of this Act. 